Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT


BY AND BETWEEN

 

QSTAR LLC

 

AS BUYER

 

AND

 

Resolute Natural Resources Southwest, LLC

 

AS SELLER

 

Effective time

 

7:00 a.m. (Central Daylight Time) on MARCH 1, 2015

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibits:

A-1Leases

A-2Contracts

A-3Wells

A-4Equipment

A-5Other Interests – Overriding Royalty Interests

A-6Surface Interests

2.4Allocation

3.2(A)Form of Assignment and Bill of Sale

7.1(E)AFE’s

7.1(F)Prepayments

7.1(G)Litigation

7.1(I)Tax  Matters

7.1(J)Preferential Rights; Consents to Assign

7.1(K)Legal Compliance

7.1(L)Contract Exceptions

7.1(N)Oil and Gas Payments

7.1(P)Imbalances

7.1(U)Suspense Accounts

7.1(V).iiShut-in or Temporarily Inactive Wells

7.1(X)Environmental Notifications

7.1(AA)Payout Status

7.1(CC)Non-Consent Operations

 

Note: The Company hereby agrees to furnish supplementally a copy of any omitted
schedule to the Commission upon request.

 

ii

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into this 27th
day of March, 2015, by and between QStar LLC, a Delaware limited liability
company (“Buyer”) and Resolute Natural Resources Southwest, LLC, a Delaware
limited liability company (“Seller”).  Buyer and Seller are collectively
referred to herein as the “Parties” and sometimes individually referred to as a
“Party.”

RECITALS:

A.

Seller desires to sell to Buyer certain oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

B.

Buyer desires to purchase from Seller such assets on the terms and conditions
set forth in this Agreement.

WITNESSETH:

In consideration of the mutual agreements contained in this Agreement, Buyer and
Seller agree as follows:

1.

SALE AND PURCHASE OF THE ASSETS.

1.1.Assets.  Subject to the terms and conditions of this Agreement, the subject
matter of this Agreement consists of the following rights and properties
(collectively referred to herein as the “Assets”):

(A)

All of Seller’s right, title, interest, of every kind and nature, in, to and
under the oil and gas leases described in Exhibit A-1 attached hereto
(collectively, the “Leases”), covering the land described in Exhibit A-1 (the
“Land”), whether or not such interests or land are accurately or completely
described on Exhibit A-1, together with all the property and rights incident
thereto;

(B)

All of Seller’s right, title and interest in, to, under or derived from all
operating agreements, pooling, communitization and unitization agreements,
farmout agreements, joint venture agreements, product purchase and sale
contracts, transportation, processing, treatment or gathering agreements,
leases, permits, rights-of-way, easements, licenses, options, declarations,
orders, contracts, and instruments in any way relating to the Leases or other
Assets, including, without limitation, those listed on Exhibit A-2 attached
hereto (the “Contracts”);

(C)

All of Seller’s right, title and interest in and to the wells situated on the
Leases and Land or on land pooled, communitized or unitized therewith, including
without limitation the wells described in Exhibit A-3 attached hereto  (the
“Wells”), together with all of Seller’s interests in and to all of the personal
property, fixtures, improvements and other property, whether real, personal or
mixed, now or as of the Effective Time or the Closing Date on, appurtenant to or

 

--------------------------------------------------------------------------------

 

used by Seller or obtained by Seller in connection with the Leases, Land or
Wells or with the production, injection, treatment, sale or disposal of
hydrocarbons and all other substances produced therefrom or attributable thereto
(collectively, the “Equipment”), including, without limitation, producing and
non-producing wells, injection wells, disposal wells, well equipment, casing,
tubing, tanks, generators, boilers, buildings, pumps, motors, machinery,
pipelines, gathering systems, power lines, telephone and telegraph lines, roads,
field processing plants, field offices and other furnishings related thereto,
equipment leases, trailers, and all other improvements or appurtenances
thereunto belonging, the material items of which are listed on Exhibit A-4
attached hereto to the extent related to Wells or Equipment operated by Seller;

(D)

All of Seller’s overriding royalty interests, production payment interests, net
profits interests, reversionary interests and other interests owned by Seller in
and to the Land and the Leases or in or attributable to production therefrom,
and all rights, properties and interests of Seller relating to such interests,
including without limitation (i) the overriding royalty interests and other
interests, and (ii) Seller’s interests in options, farmout agreements,
exploration agreements, and other agreements granting to Seller the right to
earn or otherwise acquire interests in the Leases, Land and Wells, if any, in
each case, described in Exhibit A-5 attached hereto;

(E)

All of Seller’s right, title and interest in and to the oil and gas and
associated hydrocarbons (“Oil and Gas”) in and under or otherwise attributable
to the Leases and Land or produced from the Wells on and after the Effective
Time;

(F)

All of Seller’s right, title and interest in and to the surface estate (i.e.,
the fee simple title exclusive of any interest in and to the oil, gas and other
minerals) of the lands described in Exhibit A-6 hereto or described in and
conveyed under the deeds and conveyances referred to in said Exhibit A-6 (the
“Surface Interests”);

(G)

To the extent assignable, all permits, licenses, authorizations, franchises,
orders, exemptions, variances, waivers, certificates, consents, rights and
privileges held by or in the name of Seller and issued by any federal, state,
local, municipal, or other government, or governmental, regulatory or
administrative agency, commission, body, arbitrator or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, or court or
governmental tribunal (“Governmental Authority”), as well as any applications
for the same, related to the Leases, Land and Wells or the use thereof (the
“Governmental Authorizations”);

(H)

Originals of all of the files, records, and data of Seller relating to the items
described in subsections (A), (B), (C), (D), (E), (F) and (G) above (the
“Records”), including, without limitation, lease records, well records, and
division order records; well files and prospect files; title records (including
abstracts of title, title opinions and memoranda, and title curative documents
related to the

2

 

--------------------------------------------------------------------------------

 

Leases and Wells); contracts and contract files; correspondence; data files
(including electronic and photographic data files); geological, geophysical and
seismic records, interpretations, data, maps and information; production
records, electric logs, core data, pressure data, decline curves and graphical
production curves; and accounting records, to the extent only that the Records
can be transferred without violation of any third-party restriction and are not
protected by Seller’s attorney-client privilege.  The Records shall not include
any appraisals or other evaluation materials related to Seller’s preparation of
the Assets for sale hereunder nor any of Seller’s income tax returns or files
related thereto;

(I)

all claims of Seller or any Affiliate of Seller against any third party to the
extent related or attributable to, pending or threatened, in each case, periods
after the Effective  Time (including claims for adjustments or refunds).  For
the purposes of this Agreement, the term “Affiliate(s)” means, with respect to
any Person, any other Person controlling, controlled by or under common control
with that Person, where the term “control” (and correlative terms) means the
power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a Person; the term “Person” means an individual,
corporation, partnership, limited liability company, association, trust,
unincorporated organization or other entity;

(J)

any Tax refund (whether by payment, credit, offset or otherwise, and together
with any interest thereon) in respect of any Taxes for which Buyer is liable for
payment or required to indemnify Seller;

(K)

any claims of Seller or any Affiliate of Seller for any refunds of or loss of
carry forwards with respect to severance Tax abatements with respect to all
taxable periods or portions thereof ending after the Effective Time;

(L)

all indemnities and other claims against Persons (other than Seller or their
respective Affiliates) for Taxes for which any Buyer is liable for payment or
required to indemnify Seller;

(M)

all claims, rights and interests of Seller or any Affiliate of Seller (A) under
any policy or agreement of insurance or indemnity agreement, (B) under any bond
or security instrument, or (C) to any insurance or condemnation proceeds or
awards arising, in each case, from acts, omissions or events, or damage to or
destruction of Asset after the Effective Time; and

(N)

all audit rights and claims for reimbursements from Third Parties for any and
all property costs, overhead or joint account reimbursements and revenues
associated with all joint interest audits and other audits of property costs
under any Contracts or under Law covering periods after the Effective Time.

1.2.Reserved.  

3

 

--------------------------------------------------------------------------------

 

1.3.Sale and Conveyance.  Effective as of the Effective Time, and subject to the
terms and conditions of this Agreement, Seller agrees to sell, convey and
deliver to Buyer and Buyer agrees to purchase and acquire from Seller the
Assets.

1.4.Assumed Liabilities; Retained Liabilities.  Subject to Buyer’s rights to
indemnity under Section 14.1, on the Closing Date, Buyer shall assume and agree
to timely and fully pay, perform and otherwise discharge, without recourse to
Seller or its Affiliates, all of the liabilities and obligations of Seller,
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, which relate, directly or indirectly, to the
use, ownership or operation of the Assets following the Effective Time
(collectively, the “Assumed Liabilities”); provided that Buyer does not assume,
and Seller shall retain, all of the liabilities and obligations of Seller,
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, which relate, directly or indirectly, to the
use, ownership or operation of the Assets during the period of Seller’s
ownership, other than the Assumed Environmental Liabilities, and expressly
including the following obligations or liabilities (collectively, the “Retained
Liabilities”):

(A)

all liabilities and obligations attributable to or arising out of any futures,
options, swaps or other derivatives in place prior to Closing;

(B)

all Property Tax, Severance Tax and other Tax (including income tax) liabilities
and obligations attributable to the Assets for the period prior to the Effective
Time to the extent not finally settled under Section 4.3;

(C)

all liabilities and obligations of Seller, direct or indirect, known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, which
relate, directly or indirectly, to the matters shown on Exhibit 7.1(G) and
matters required under this Agreement to be listed on Exhibit 7.1(G) and not
listed;

(D)

(i) all obligations of Seller created, issued, or incurred for borrowed money
(whether by loan, the issuance and sale of debt securities, or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such other Person); and (ii) all
obligations of Seller evidenced by a note, bond, debenture, or similar
instrument (collectively, “Indebtedness”);

(E)

all intercompany notes and accounts payable by Seller to any Affiliate of
Seller;

(F)

all Losses arising out of or resulting from Seller’s ownership or operation of
the Assets prior to the Effective Time arising out of or related to any of the
following matters:  (i) personal injury or death of any Person; (ii) property
damage (other than property damage attributable to or resulting from an Adverse
Environmental Condition that is an Assumed Liability hereunder); (iii) claims
against Seller covered by Seller’s insurance policies; and (iv) claims regarding
any deficiencies or errors in payment of royalties, overriding royalties,
production payments, or any other interests payable out of production;

4

 

--------------------------------------------------------------------------------

 

(G)

all liabilities of Seller for capital expenses, joint interest billings, lease
operating expenses, lease rentals, shut-in payments, drilling expenses, workover
expenses, plugging and abandonment expenses, geological costs, geophysical
costs, and other exploration or development expenditures and costs, in each case
that are chargeable under applicable operating agreements or other agreements,
that are attributable to the operation of the Assets prior to the Effective Time
(“Property Expenses”); provided, however, that Property Expenses shall not
include Assumed Environmental Liabilities;

(H)

all liabilities for rentals and Royalties payable under the Leases for the
period prior to the Effective Time;

(I)

claims against Seller by co-owners, partners, joint venturers and other
participants in the Leases, Lands, Wells and other Assets;

(J)

all liabilities and obligations related to Seller’s employee benefit plans,
employment agreements and other employee matters; and

(K)

all liabilities relating to offsite disposal of hazardous waste relating to or
from the Assets prior to Closing and during Seller’s period of ownership of the
Assets.

2.

PURCHASE PRICE.

2.1.Purchase Price.  The purchase price for the Assets is FORTY-TWO MILLION ONE
HUNDRED THOUSAND DOLLARS ($42,100,000.00) (the “Base Purchase Price”), subject
to the adjustments provided for herein.

2.2.Deposit.  Contemporaneously with the execution of this Agreement, Buyer
shall deliver by wire transfer in immediately available funds to US Bank
National Association (the “Escrow Agent”), a performance guarantee deposit in an
amount equal to seven and one-half percent (7.5%) of the Base Purchase Price
(the “Deposit”) to be held, invested and disbursed in accordance with the terms
of an escrow agreement of even date herewith between Seller, Buyer and Escrow
Agent (the “Escrow Agreement”).  As defined herein the term “Deposit” shall
include interest thereon and escrow fees associated therewith.  The Deposit
shall be borne and distributed by the Parties in accordance with the terms of
this Agreement and the Escrow Agreement.   At Closing, a portion of the Deposit
equal to $2 million (the “Indemnity Escrow”) shall be retained by the Escrow
Agent pursuant to the Escrow Agreement and shall be used to secure the
indemnification obligations of Seller in accordance with Section 14.1(D)(x).

2.3.Adjustments to the Base Purchase Price.  At Closing, appropriate adjustments
to the Base Purchase Price shall be made as follows in accordance with Section
4.1 (as adjusted, the “Purchase Price”):

(A)

The Base Purchase Price shall be adjusted upward, without duplication, by each
of the following, only to the extent attributable to the Assets sold and
conveyed hereunder:

5

 

--------------------------------------------------------------------------------

 

(i)

Property Taxes, Severance Taxes and any other Taxes related to the Assets paid
by Seller for the period from and after 7:00 a.m. (Central Daylight Time) on
March 1, 2015 (the “Effective Time”) as determined pursuant to Section 4.2;

(ii)

an amount equal to Property Expenses (whether capitalized or expensed) paid by
Seller in accordance with this Agreement that are attributable to the Assets for
the period following the Effective Time;

(iii)

any amount related to a Title Benefit as determined pursuant to Section 5.4;

(iv)

an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and Severance Taxes paid by Buyer, actually received by Buyer
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time prior to the
Effective Time;

(v)

the aggregate amount of Oil in inventories from the Assets in storage and net of
one foot tank bottoms at the Effective Time or produced into pipelines prior to
the Effective Time and produced for the account of Seller with respect to the
Assets on or prior to the Effective Time, as measured, gauged or strapped by and
reflected in Seller’s records, multiplied by the price received for crude oil
sales with respect to the Assets in the calendar month following the Effective
Time;

(vi)

an amount equal to -Sixteen Thousand Dollars ($16,000) per month to reimburse
Seller for administrative overhead charges related to the Assets from the
Effective Time to the Closing Date; and

(vii)

any other amount provided for in this Agreement or agreed upon in writing by
Seller and Buyer.

(B)

The Base Purchase Price shall be adjusted downward, without duplication, by the
following, only to the extent attributable to Assets sold and conveyed
hereunder:

(i)

an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and Severance Taxes paid by Seller, actually received by Seller
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time from and
after the Effective Time;

(ii)

an amount equal to all expenditures, liabilities and costs relating to the
Assets (other than Taxes related to the Assets) that are unpaid as of the
Closing Date and assessed for or attributable to periods of time or the
ownership of production prior to the Effective Time regardless how such
expenditures, liabilities and costs are calculated, provided that to the

6

 

--------------------------------------------------------------------------------

 

extent the actual amounts cannot be determined prior to the agreement of Buyer
and Seller with respect to the Closing Adjustment Statement, a reasonable
estimate of such expenditures, liabilities and costs shall be used (and to such
extent Buyer shall assume the liability and responsibility for payment
therefor);

(iii)

all amounts related to Title Defects as determined pursuant to Section 5.4,
Preferential Rights as determined pursuant to Section 5.6(C), Adverse
Environmental Conditions as determined pursuant to Section 6.4 and Casualty
Losses as determined pursuant to Section 15.1;

(iv)

Property Taxes, Severance Taxes and any other Taxes related to the Assets to be
paid by Buyer for the period prior to the Effective Time as determined pursuant
to Section 4.2;

(v)

to the extent not transferred to Buyer pursuant to Section 4.4, an amount equal
to all proceeds of production attributable to the Leases and held by Seller in
suspense as of the Closing Date; and

(vi)

any other amount provided for in this Agreement or agreed upon in writing by
Seller and Buyer.

(C)

The Base Purchase Price shall be adjusted, either upward or downward, as
appropriate, by an amount per barrel or MMBtu as set forth in the following
sentence, times the net well, pipeline or plant imbalance, or other imbalance or
overlift or underlift attributable to the Assets as of the Effective Time (each
an “Imbalance Volume”).  The price for gaseous Imbalance Volumes shall be the
NYMEX natural gas front month index price on the first business day of the month
during which the Effective Time occurs, adjusted by the average differential and
shrink experienced by Seller for sales of the relevant product with respect to
the Assets in the calendar month preceding the Effective Time.

(D)

Seller shall have the right to collect any receivable, refund, claim or other
amounts associated with the Assets for periods prior to the Effective Time.  To
the extent that Buyer collects any such receivable, refund or other amounts
associated with the Assets for periods prior to the Effective Time, then Buyer
shall promptly remit any such amounts to Seller.  To the extent that Seller
collects any receivable, refund or other amounts associated with the Assets for
periods following the Effective Time, then Seller shall promptly remit any such
amounts to Buyer.  Buyer and Seller agree to cooperate with each other in
efforts to recover any such receivables or refunds.

2.4.Allocation.  The Base Purchase Price shall be allocated to the Assets as set
forth in Exhibit 2.4.  The Parties agree that the values allocated to various
portions of the Assets, which are set forth on Exhibit 2.4 (singularly with
respect to each item, the “Allocated Value” and collectively, the “Allocated
Values”), shall be binding on Seller and Buyer and shall be used

7

 

--------------------------------------------------------------------------------

 

only for the purposes of adjusting the Base Purchase Price pursuant to Sections
4.2 (relating to Taxes), 5.4 (relating to Title Defects), 5.6 (relating to
Preferential Rights), 6.4 (relating to Adverse Environmental Conditions) and
15.1 (relating to Casualty Losses) and are not intended as a measure of value
for any other purpose.

2.5.Subsequent Adjustments.  Regardless of the date set for the final
settlement, Buyer and Seller agree that their intent is to allow for the
earliest practical forwarding of revenue and reimbursement of expenses between
them, and Seller and Buyer recognize that either may receive funds or pay
expenses after the final settlement date which is properly the property or
obligation of the other.  Therefore, upon receipt of net proceeds or payment of
net expenses due to or payable by the other Party hereto, whichever occurs
first, Seller or Buyer, as the case may be, shall submit a statement to the
other Party hereto showing the relevant items of income and expense with
supporting documentation.  Payment of any net amount due by Seller or Buyer, as
the case may be, on the basis thereof shall be made within ten (10) business
days of receipt of the statement.

3.

CLOSING.

3.1.Closing.  The sale and purchase of the Assets (“Closing”) shall be held on
or before May 1, 2015, or (a) such later date that is three business days after
satisfaction or waiver of the conditions to Closing set forth in Sections 11 and
12 of this Agreement, or (b) any other date as shall be agreed by the Parties,
but in any event no later than May 15, 2015 in accordance with Article 13
(“Closing Date”).  The Closing will take place at the offices of Seller in
Denver, Colorado, or such other location as shall be agreed by the Parties.

3.2.Delivery by Seller.  At Closing, Seller shall deliver to Buyer:

(A)

An Assignment and Bill of Sale, substantially in the form attached hereto as
Exhibit 3.2(A), effecting the sale, transfer, conveyance and assignment of the
Assets, with (i) a special warranty of the real property title by, through and
under such Seller but not otherwise, and (ii) with all personal property and
fixtures conveyed “AS IS, WHERE IS,” with no warranties whatsoever, express,
implied or statutory.

(B)

Any governmental forms required to effect transfer in accordance with applicable
regulations;

(C)

A Certification of Non-Foreign Status with respect to Seller;

(D)

A certificate executed by an authorized officer or manager of Seller, dated as
of Closing, certifying on behalf of Seller that the conditions set forth in
Section 11.2 have been fulfilled;

(E)

Letters in lieu of transfer orders instructing purchasers of production to pay
to Buyer the proceeds of sales of Oil and Gas from the Assets;

8

 

--------------------------------------------------------------------------------

 

(F)

Executed change of operator forms as required by applicable governmental
regulation;

(G)

The Closing Adjustment Statement; and

(H)

Possession of the Records and all other Assets.

3.3.Delivery by Buyer.  At Closing, Buyer shall deliver to Seller or Seller’s
designee the Purchase Price set forth in the Closing Adjustment Statement, less
the amount of the Deposit, by wire transfer in immediately available funds.  At
Closing, Buyer and Seller shall instruct the Escrow Agent to deliver the Deposit
less the Indemnity Escrow to Seller or Seller’s designee for the credit of
Buyer.  The net amount payable at Closing by Buyer is referred to herein as the
“Closing Payment.” Buyer shall also deliver evidence that it has in place
adequate liability, pollution control, workers compensation and other insurance,
and has further provided replacement instruments for each guaranty, bond, letter
of credit or similar contingent obligation given by Seller as required by any
law, statute, rule, regulation, ordinance, order, decree or code of any
Governmental Authority (“Laws”) or the provisions of any Lease or other
agreement.  Buyer shall execute and deliver the Assignment and Bill of Sale,
Closing Adjustment Statement, and other closing documents as necessary or
appropriate.

3.4.Further Cooperation.  At the Closing and thereafter as may be necessary,
Seller and Buyer shall execute and deliver such other instruments and documents
and take such other actions as may be reasonably necessary to evidence and
effectuate the transactions contemplated by this Agreement.

4.

ACCOUNTING ADJUSTMENTS.

4.1.Closing Adjustments.  With respect to matters that can be determined as of
the Closing, Seller shall prepare, in accordance with the provisions of this
Article 4, a statement (the “Closing Adjustment Statement”) with relevant
supporting information setting forth each adjustment to the Base Purchase Price
submitted by Seller in accordance with Section 2.3 of this Agreement.  Seller
shall submit the Closing Adjustment Statement to Buyer, together with all
records or data supporting the calculation of amounts presented on the Closing
Adjustment Statement, no later than two (2) business days prior to the scheduled
Closing Date.  Prior to the Closing, Buyer and Seller shall review the
adjustments proposed by Seller in the Closing Adjustment Statement.  Agreed
adjustments shall be taken into account in computing any adjustments to be made
to the Base Purchase Price at the Closing.  When available, actual figures will
be used for the adjustments at Closing.  To the extent actual figures are not
available, estimates shall be used subject to final adjustments as described in
Section 4.3 below.

4.2.Taxes.

(A)

Property Taxes.  All ad valorem taxes, real property taxes, personal property
taxes and similar obligations assessed against the Assets (“Property Taxes”)
shall be apportioned as of the Effective Time between Buyer and Seller.  Buyer
shall file or cause to be filed all required  reports and returns incident to
Property Taxes

9

 

--------------------------------------------------------------------------------

 

which are due on or after the Closing, and shall pay or cause to be paid to the
taxing authorities all such taxes reflected on such reports and returns.  The
Post-Closing Adjustment Statement shall settle all liability for Property Taxes,
using estimates based on previous assessments to the extent current assessments
are not known.

(B)

Sales Taxes, Filing Fees, Etc. The Base Purchase Price is net of any sales taxes
or other transfer taxes.  Buyer shall be liable for any sales tax or other
transfer tax as well as any applicable conveyance, transfer and recording fees,
and real estate transfer stamp or taxes imposed upon the sale pursuant to this
Agreement.  If Seller is required by applicable state Law to report and pay
these taxes or fees, Buyer shall promptly reimburse Seller in full payment of
the invoice.  Seller shall cooperate with Buyer in its efforts to obtain any
available exemption from such sales and transfer taxes.

(C)

Severance Taxes.  All production, severance, or excise taxes, conservation fees
and other similar such taxes or fees (other than income taxes) payable on a
current basis with respect to Oil and Gas produced and sold from the Assets
(“Severance Taxes”) shall be borne by Seller to the extent the production on
which such taxes are based occurs during Seller’s ownership prior to the
Effective Time and shall be borne by Buyer to the extent such production occurs
after the Effective Time.  

4.3.Post-Closing Adjustments.

(A)

A post-closing adjustment statement (the “Post-Closing Adjustment Statement”)
based on the actual income and expenses shall be prepared and delivered by
Seller to Buyer within one hundred twenty (120) days after the Closing,
proposing further adjustments to the calculation of the Purchase Price based on
the information then available.  Seller or Buyer, as the case may be, shall be
given access to and shall be entitled to review and audit the other Party's
records pertaining to the computation of amounts claimed in such Post-Closing
Adjustment Statement.

(B)

Within fifteen (15) days after receipt of the Post-Closing Adjustment Statement,
Buyer shall deliver to Seller a written statement describing in reasonable
detail its objections (if any) to any amounts or items set forth on the
Post-Closing Adjustment Statement.  If Buyer does not raise objections within
such period, then the Post-Closing Adjustment Statement shall become final and
binding upon the Parties at the end of such period.

(C)

If Buyer raises objections, the Parties shall negotiate in good faith to resolve
any such objections.  If the Parties are unable to resolve any disputed item
within fifteen (15) days after Seller’s receipt of Buyer's notice of objection
regarding the Post-Closing Adjustment Statement, any such disputed item shall be
submitted to a nationally recognized independent accounting firm mutually
agreeable to the Parties who shall be instructed to resolve such disputed item
within thirty (30)

10

 

--------------------------------------------------------------------------------

 

days.  The resolution of disputes by the accounting firm so selected shall be
set forth in writing and shall be conclusive, binding and non-appealable upon
the Parties and the Post-Closing Adjustment Statement shall become final and
binding upon the Parties on the date of such resolution.  The fees and expenses
of such accounting firm shall be paid one-half by Buyer and one-half by Seller.

(D)

After the Post-Closing Adjustment Statement has become final and binding on the
Parties, Seller or Buyer, as the case may be, shall pay within 3 business days
to the other such sums as are due to settle accounts between the Parties due to
differences between the estimated Purchase Price paid pursuant to the Closing
Adjustment Statement and the actual Purchase Price set forth on the Post-Closing
Adjustment Statement.

4.4.Suspended Funds.  As of the date hereof, Exhibit 7.1((U) sets forth a
schedule of all proceeds from production attributable to the Leases which are
currently held in suspense by Seller.  At the Closing, Seller shall provide to
Buyer an updated Schedule showing all proceeds from production attributable to
the Leases which are currently held in suspense and shall transfer to Buyer all
of those suspended proceeds owing to third Persons on account of the sale of Oil
and Gas from the Assets, together with all information in the possession of
Seller identifying the funds.  Buyer shall be responsible for proper
distribution of all the suspended proceeds, to the extent turned over to it by
Seller, to the parties lawfully entitled to them and any claims related thereto,
and Buyer hereby agrees to indemnify, defend and hold harmless Seller from and
against any and all claims, liabilities, losses, costs and expenses arising out
of or relating to those suspended proceeds and any claims related
thereto.  Seller shall indemnify and hold Buyer harmless from and against any
and all claims, liabilities, losses, costs and expenses arising out of or
relating to wrongfully withheld suspended funds attributable to the period of
time Seller owned the Assets.  Notwithstanding anything the contrary set forth
herein, the terms of this Section 4.4 shall survive the Closing for a period of
12 months.

4.5.Audit Adjustments.  Seller retains all rights to adjustments resulting from
any operating agreement and other audit claims asserted against third party
operators on transactions occurring prior to the Effective Time.  Any credit
received by Buyer pertaining to such an audit claim shall be paid to Seller
within thirty (30) days after receipt.

4.6.Cooperation.  Each Party covenants and agrees to promptly inform the other
with respect to amounts owing under Sections 4.3 and 4.5 hereof.

5.

DUE DILIGENCE; TITLE MATTERS.

5.1.General Access and Examination Period.

(A)

The Examination Period shall commence on the date of this Agreement and end at
5:00 p.m. Central Daylight Time on April 24, 2015.  During the Examination
Period, Seller agrees to grant Buyer physical access during reasonable business
hours to the Leases and Wells operated by Seller to allow Buyer to conduct, at
Buyer’s sole risk and expense, on-site inspections and environmental assessments

11

 

--------------------------------------------------------------------------------

 

of the Leases and Wells.  With respect to Leases and Wells not operated by
Seller, Buyer shall make arrangements with the operator of such Assets prior to
engaging in any physical inspection of such Assets.  In connection with any such
on-site inspections, Buyer agrees not to interfere with the normal operation of
the Leases and Wells.  If Buyer or its agents prepares an environmental
assessment of any Lease or Well, Buyer agrees to keep such assessment
confidential and to furnish copies thereof to Seller.  In connection with
granting such access, Buyer represents that it is adequately insured and waives,
releases and agrees to indemnify the Seller Group (as defined in Section 6.2(B))
against all claims for injury to, or death of, persons or for damage to
operations or property arising in any way from the access afforded to Buyer
hereunder or the activities of Buyer.  This waiver, release and indemnity by
Buyer shall survive termination of this Agreement.

(B)

Also during the Examination Period, Seller shall give Buyer and its
representatives, employees, consultants, independent contractors, attorneys and
other advisors reasonable access to the Records during regular office hours for
any and all inspections and copying.

5.2.Defensible Title.  As used herein the term Defensible Title shall mean:

(A)

As to the Wells and each of the Leases that record title or operating rights of
Seller which:

(i)

entitles Seller to receive, and after Closing will entitle Buyer to receive from
the Wells, and the Leases, without duplication not less than the interests shown
in Exhibit A-3 or Exhibit A-1, as applicable, as the “Net Revenue Interest” of
all Oil and Gas produced, saved and marketed from or allocated to (a) the
formations or depth intervals specified for such Well in Exhibit A-3 or (b) the
formations or depth intervals specified for such Leases in Exhibit A-1, or in
either case which have otherwise been given Allocated Value, all without
reduction, suspension or termination except as stated in such Exhibit or
otherwise permitted as Permitted Encumbrances; and

(ii)

obligates Seller to bear, and after Closing will obligate Buyer to bear a
percentage of the costs and expenses relating to the maintenance and development
of, and operations relating to, the formations or depth intervals specified for
such Well in Exhibit A-3 or the formations or depth intervals specified for such
Leases in Exhibit A-1 not greater than the “Working Interest” shown in Exhibit
A-3 or Exhibit A-1, as applicable (without a proportionate increase in the Net
Revenue Interest), all without increase except as stated in such Exhibit or
otherwise permitted as Permitted Encumbrances; and

12

 

--------------------------------------------------------------------------------

 

(B)

That title of Seller to the Assets is free and clear of liens, encumbrances and
defects, except for Permitted Encumbrances.

(C)

As used herein, the term “Permitted Encumbrances” shall mean any one or more of
the following:

(1)

Any lessors’ royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and similar burdens (not
owned or held by Seller or any Affiliate of Seller) reflected in the public
records or in the Records, if the net cumulative effect of the burdens does not
operate to reduce the Net Revenue Interest of Seller below the interest
described in Exhibit A-3 or Exhibit A-1, as applicable, for the Well or any
Lease;

(2)

Division orders and oil production sales contracts terminable without penalty
upon no more than ninety (90) days notice to the purchaser and gas or gas
processing contracts included as Contracts on Exhibit A-2;

(3)

Preferential Rights and required third party consents to assignment and similar
agreements with respect to which waivers or consents are obtained from the
appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right;

(4)

Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s and
other similar liens or charges arising in the ordinary course of business for
obligations that are not delinquent or that will be paid and discharged in the
ordinary course of business, or if delinquent, that are being contested in good
faith by appropriate action of which Buyer is notified in writing before
Closing;

(5)

All rights to consent by, required notices to, filings with, or other actions by
governmental entities in connection with the sale or conveyance of oil and gas
leases or interests therein if they are routinely obtained subsequent to the
sale or conveyance;

(6)

Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations that do not materially interfere with the oil
and gas operations to be conducted on any Well or Lease;

(7)

All operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Assets that are either (i) of
record in Seller’s chain of title or (ii) reflected or referenced in the Records
or (iii) included as

13

 

--------------------------------------------------------------------------------

 

Contracts on Exhibit A-2, to the extent they do not, individually or in the
aggregate, reduce Seller’s Net Revenue Interest below that described in Exhibit
A-3, or Exhibit A-1, as applicable, or increase Seller’s Working Interest above
that described in Exhibit A-3, or Exhibit A-1 for the Well or Lease;

(8)

Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

(9)

All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable Laws of any Governmental Authority;

(10)

All Leases and all Contracts to the extent they do not, individually or in the
aggregate, reduce Seller’s Net Revenue Interest below that described in Exhibit
A-3, or Exhibit A-1, as applicable, or increase Seller’s Working Interest above
that described in Exhibit A-3, or Exhibit A-1 for the Well or Lease; and

(11)

All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Assets that individually
or in the aggregate are not such as to materially interfere with the operation,
value or use of any of the Assets or have not prevented, and cannot reasonably
be expected to prevent, Buyer from receiving the Net Revenue Interest portion of
the proceeds of production from the affected Assets.

5.3.Defect Letters.

(A)

Buyer may from time to time, but no later than the expiration of the Examination
Period, notify Seller in writing (a “Title Defect Notice”) of any matter which
would cause title to all or part of the Assets not to be Defensible Title
(“Title Defect”), provided that no Title Defect shall be deemed to exist unless
the Title Defect Value thereof exceeds Ten Thousand Dollars ($10,000.00) (the
“Individual Title Defect Threshold”).  Further, there shall be no downward
adjustment to the Base Purchase Price unless (i) the aggregate Title Defect
Values of all Title Defects exceeding the Individual Title Defect Threshold
minus (ii) the aggregate values of all Title Benefits exceeding the Individual
Title Defect Threshold exceeds One Hundred Thousand Dollars ($100,000.00) (the
“Title Defect Hurdle Rate”) after which point the Base Purchase Price may be
adjusted downward by an amount equal to the excess of clause (i) hereof over
clause (ii) hereof.  In order to provide Seller a reasonable opportunity to cure
any Title Defects prior to Closing, Buyer shall use reasonable efforts to
provide the Notice as soon as reasonably possible after becoming aware of or
making its determination of the Title Defect.

14

 

--------------------------------------------------------------------------------

 

(B)

In the Title Defect Notice, Buyer must describe with reasonable detail each
alleged Title Defect it has discovered and the proposed steps required to cure
each Title Defect, include Buyer’s reasonable estimate of the Title Defect Value
attributable to each, and include all material data and information in Buyer's
possession or control bearing thereon.  Except with respect to breaches of
Seller’s special warranty of title contained in the Assignment and Bill of Sale,
(i) Buyer shall be deemed to have conclusively waived all Title Defects not
disclosed to Seller in a Title Defect Notice before the expiration of the
Examination Period, and (ii) Buyer waives any remedy against Seller for
individual Title Defects that do not exceed the Individual Title Defect
Threshold and for all Title Defects in the event the aggregate Title Defect
Values for all such Title Defects does not exceed the Title Defect Hurdle Rate
or for which timely notice is not given as provided hereunder or for which
adjustment is made as hereafter provided.  

(C)

Upon timely delivery of a Title Defect Notice by Buyer:

(i)

Within two (2) business days after Seller’s receipt of the Title Defect Notice,
Seller shall notify Buyer whether Seller agrees with Buyer’s claimed Title
Defects and/or the proposed Title Defect Values therefor (“Seller’s Title
Response”).  If Seller does not agree with any claimed Title Defect and/or the
proposed Title Defect Value therefor, then the Parties shall enter into good
faith negotiations and shall attempt to agree on such matters;

(ii)

upon receipt of Seller’s Title Response, Buyer shall notify Seller whether Buyer
agrees with Seller’s proposed cure of a Title Defect.  If Buyer does not agree
with any such cure, then the Parties shall enter into good faith negotiations
and shall attempt to agree on such matters;

(iii)

if the Parties cannot reach agreement concerning either the existence of a Title
Defect, Seller’s proposed cure of a Title Defect, or a Title Defect Value prior
to Closing, upon either Party’s request, the Parties shall mutually agree on and
employ an attorney experienced in title examination in the state where the
Assets are located (“Title Consultant”) to resolve all points of disagreement
relating to Title Defects and Title Defect Values;

(iv)

if at any time any Title Consultant so chosen fails or refuses to perform
hereunder, a new Title Consultant shall be chosen by the Parties.  The cost of
any such Title Consultant shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Buyer.  Each Party shall present a written statement of its
position on the Title Defect and/or Title Defect Value in question to the Title
Consultant within five (5) days after the Title Consultant is selected, and the
Title Consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten (10)
business days of receipt of such position statements.  The determination by the
Title Consultant shall be conclusive

15

 

--------------------------------------------------------------------------------

 

and binding on the Parties, and shall be enforceable against any Party in any
court of competent jurisdiction.  To the extent that agreement has not been
reached by the parties, the Closing Date shall be deferred only as to those
Assets affected by any unresolved disputes regarding the existence of a Title
Defect and/or the Title Defect Value until the Title Consultant has made a
determination of the disputed issues with respect thereto and all subsequent
dates and required activities with respect to any such Assets having reference
to the Closing Date shall be correspondingly deferred.  Once the Title
Consultant’s determination has been expressed to both Parties, if applicable,
Seller shall have five (5) days in which to advise Buyer in writing which of the
options available to Seller under Section 5.4 that Seller elects regarding each
of the Assets as to which the Title Consultant has made a determination.  In
evaluating whether a Title Defect exists, due consideration shall be given to
the length of time that the particular Asset has been producing Oil and Gas and
whether such fact, circumstance or condition is of the type expected to be
encountered in the area involved and is usual and customarily acceptable to
reasonable and prudent operators, working interest owners and/or purchasers
engaged in the business of the exploration, development, and operation of oil
and gas properties.

5.4.Effect of Title Defect and Title Benefit.

(A)

In the event Buyer provides Seller with a timely Title Defect Notice and the
Title Defects are valid and exceed the Title Defect Hurdle Rate (as determined
and calculated pursuant to Section 5.3(A)), for those Title Defects not cured by
Closing, Seller may at its sole discretion:

(i)

adjust the Base Purchase Price in the amount of the Title Defect Value of the
Asset to which such Title Defect relates and proceed to Closing on all Assets;
provided that Seller shall not be obligated to transfer any Asset for which the
Title Defect Value equals or exceeds such Asset's Allocated Value; or

(ii)

(a) proceed with Closing on those Assets not affected by the valid Title Defects
and such Assets to which a Title Defect relates but for which Seller has elected
to proceed to Closing with an adjustment of the Base Purchase Price in the
amount of the Title Defect Value of such Assets and (b) defer Closing on those
other Assets to which a Title Defect relates and for which Seller has elected to
attempt to cure such Title Defect and to not proceed to Closing; provided that
if Seller is unable to cure such Title Defect prior to the expiration of 45
days, Buyer shall have the option to require Seller to convey such Assets with
the Title Defect and to proceed to Closing with an adjustment of the Base
Purchase Price in the amount of the Title Defect Value of such Assets as
determined by the Title Consultant; provided further that Seller shall not be
obligated to transfer

16

 

--------------------------------------------------------------------------------

 

any Asset for which the Title Defect Value equals or exceeds such Asset’s
Allocated Value.

(B)

The diminution in value of an Asset attributable to a valid Title Defect (the
“Title Defect Value”) notified in a Title Defect Notice shall be determined by
the following:

(i)

if the valid Title Defect asserted is that the actual Net Revenue Interest owned
by Seller in all formations or depth intervals in a Well or Lease in Exhibit A-3
or Exhibit A-1, as applicable, is less than Net Revenue Interest set forth on
Exhibit A-3 or Exhibit A-1 for such Well or Lease, then the Title Defect Value
is the product of the Allocated Value attributed to the affected Asset,
multiplied by a fraction, the numerator of which is the difference between the
Net Revenue Interest set forth on Exhibit A-3 or Exhibit A-1, as applicable, and
the actual Net Revenue Interest, and the denominator of which is the Net Revenue
Interest stated in the applicable Exhibit;

(ii)

if the valid Title Defect represents an obligation, encumbrance, burden or
charge upon the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest), the amount
of the Title Defect Value is to be determined by taking into account the
Allocated Value of such Asset, the portion of the Asset affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the affected Asset, and the Title Defect
Values placed upon the Title Defect by Buyer and Seller; or

(iii)

if the valid Title Defect asserted is that Seller owns no interest in a
formation or depth interval specified for a Well or any Lease in Exhibit A-3 or
Exhibit A-1, as applicable, or that the actual Net Revenue Interest owned by
Seller  in any one or less than all formations or depth intervals specified for
a Well or any Lease in Exhibit A-3 or Exhibit A-1, as applicable, is less than
Net Revenue Interest set forth on Exhibit A-3 or Exhibit A-1, as applicable, for
such Well or Lease, then each of Buyer and Seller shall propose a Title Defect
Value based on its respective engineering analysis of the effect of such Title
Defect taking into account the Allocated Value of the affected Asset, the
portion of the Asset affected by the Title Defect, and the potential economic
effect of the Title Defect over the life of the affected Asset, and the Parties
shall use their respective good faith efforts to agree on a Title Defect Value
based on such engineering analyses and other factors.  In the event the Parties
are unable to agree, then the applicable Title Defect Value shall be determined
in accordance with Section 5.3(C)(iii) and 5.3(C)(iv).

17

 

--------------------------------------------------------------------------------

 

(iv)

Notwithstanding the above, in no event shall the total of the Title Defect
Values related to a particular Asset exceed the Allocated Value of such Asset.

(C)

The term “Title Benefit”, as used in this Agreement, shall mean any right,
circumstance or condition that operates to increase the Net Revenue Interest of
Seller in any Well or Lease set forth in Exhibit A-1 or Exhibit A-3, as
applicable, without causing a greater than proportionate increase in Seller’s
Working Interest set forth in said Exhibit A-1 or Exhibit A-3.  

(i)

If Seller discovers a Title Benefit affecting any Asset, Seller may notify Buyer
of such alleged Title Benefit prior to the expiration of the Examination Period
(“Title Benefit Notice”).  The Title Benefit Notice should describe the Title
Benefit with reasonable detail, identify the specific Asset or Assets affected
by such Title Benefit, and include a good faith estimate of the Title Benefit
Value.   The “Title Benefit Value” is the product of any Allocated Value
attributed to such Asset, multiplied by a fraction, the numerator of which is
the difference between the Net Revenue Interest applicable thereto as set forth
in Exhibit A-3 and the actual Net Revenue Interest, and the denominator of which
is the applicable Net Revenue Interest set forth in said Exhibit A-3; provided
however that if the Title Benefit Value does not affect the applicable Asset
throughout its entire life, the Title Benefit Value shall be reduced to take
into account the applicable time period only.

(ii)

If on or before the Closing Date the Parties have not agreed as to the validity
of any asserted Title Benefit or Title Benefit Value attributable thereto,
either party may elect to have the validity of such Title Benefit or Title
Benefit Value determined by a Title Consultant in the same manner as prescribed
above in Section 5.3(C) for the determination of a Title Defect.  If the
validity of any asserted Title Benefit, is not determined before Closing, the
Assets affected by such asserted Title Benefit shall be conveyed to Buyer at the
Closing, but the Purchase Price paid at Closing shall not be adjusted, and upon
the final resolution of such dispute the Benefit Value, if any, not found to be
attributable to such Title Benefit shall be promptly paid by Buyer to Seller.

(iii)

If on or before the Closing Date the Parties have agreed as to the validity of
any asserted Title Benefit and the Title Benefit Value attributable thereto,
then the Base Purchase Price will be adjusted as provided in Section 5.3(A),
taking into consideration the Title Benefit Value of the Asset to which such
Title Benefit relates.

5.5.Consents To Assign.

18

 

--------------------------------------------------------------------------------

 

(A)

Seller shall use reasonable efforts, with reasonable assistance from Buyer
(including Buyer providing required assurances of financial condition and
operator qualifications, if needed), to obtain all Consents To Assign before the
Closing.

(B)

If, during the course of Buyer’s due diligence review, Buyer discovers any
Consents To Assign that are not listed in Exhibit 7.1(J), Buyer shall as
promptly as practicable after discovery give written notice to Seller of such
Consents To Assign, and Exhibit 7.1(J) shall be deemed updated by the additional
Consents To Assign.  

(C)

If a Consent To Assign is not obtained before the Closing: (i) until the
Post-Closing Adjustment Statement is finalized, Seller and Buyer shall work
together in good faith to obtain such Consent To Assign (including, in the case
of Buyer, providing required assurance of financial condition and operator
qualifications); (ii) neither this Agreement nor the Assignment and Bill of Sale
nor any document delivered pursuant to this Agreement shall constitute an actual
or attempted sale, assignment, assumption, transfer, conveyance, or delivery of
the Assets or Assumed Liabilities subject to such Consent To Assign; and (iii)
if Buyer does not elect to treat the failure to obtain such Consent To Assign as
a Title Defect under Article 5, then that portion of the Assets affected by such
Consent to Assign shall be excluded from the Assets conveyed at the Closing, and
the Base Purchase Price shall be adjusted downward by the Allocated Value of
such portion of the Assets.  Until any such Consent To Assign is obtained the
Parties shall cooperate with each other in any reasonable and lawful
arrangements designed to provide to Buyer the benefits of the Assets and the
burdens of the Assumed Liabilities subject to such Consent To Assign.  Promptly
after any such Consent To Assign is obtained, Seller shall assign, transfer, and
convey to Buyer, and Buyer shall assume from Seller, the Asset or Assumed
Liabilities covered by the Consent To Assign pursuant to special-purpose
assignment and assumption documents substantially consistent with the documents
previously executed and delivered by the Parties for transfer of the Assets and
Assumed Liabilities to Buyer and pay to Seller the applicable portion of the
Base Purchase Price according to its Allocated Value.

5.6.Preferential Rights.

(A)

Seller shall comply with any Preferential Rights by sending written notice of
this Agreement, within the time period required under the applicable Contracts
but in no event more than five (5) business days following execution of this
Agreement, to all Persons holding any such Preferential Rights, offering to sell
to each such Person that portion of the Assets for which such a Preferential
Right is held for an amount equal to the Allocated Value of such portion of the
Assets.

(B)

If, during the course of its due diligence review, Buyer discovers any
additional Preferential Right applicable to the Assets, Buyer shall promptly
after discovery

19

 

--------------------------------------------------------------------------------

 

provide written notice to Seller of such Preferential Right, whereupon Seller
shall promptly thereafter comply with such Preferential Right in accordance with
Section 5.6(A).

(C)

If, before the Closing Date, any Preferential Right affecting any portion of the
Assets is exercised (whether or not the transactions contemplated by such
Preferential Right have been consummated), or if the time frame for the exercise
of such Preferential Right has not expired and Seller has not received a waiver
of the Preferential Right, then that portion of the Assets affected by such
Preferential Right shall be excluded from the Assets conveyed at the Closing,
and the Base Purchase Price shall be adjusted downward by the Allocated Value of
such portion of the Assets.

(D)

If an Asset is excluded from the Closing pursuant to Section 5.6(C), and the
applicable third Person does not consummate the transaction within the time
frame specified in the Preferential Right (provided that the reason therefor is
not Seller’s default), the time for the exercise of such Preferential Right
expires, and the Asset may in all other respects be conveyed to Buyer free and
clear of such Preferential Right, Seller agrees to convey the affected Asset to
Buyer as soon as possible thereafter pursuant to an Assignment and Bill of Sale
substantially in the form of Exhibit 3.2(A), such conveyance to be effective as
of the Effective Time, and Buyer agrees to pay Seller the Allocated Value of the
affected Asset.  

6.

ENVIRONMENTAL ASSESSMENT.

6.1.Physical Condition of the Assets.  

(A)

Buyer acknowledges that the Assets have been used for oil and gas drilling and
production operations and possibly for the storage and disposal of waste
materials or hazardous substances related to standard oil field
operations.  Physical changes in or under the Assets or adjacent lands may have
occurred as a result of such uses.  The Assets also may contain previously
plugged and abandoned wells, buried pipelines and storage tanks, and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets.  Except to the extent expressly to be retained by Seller as a Retained
Liability or subject to remedy under Sections 6.3, 6.4 and 6.5, the Assumed
Liabilities include all liabilities and obligations related to such
matters.  Pursuant to the Safe Water Drinking and Toxic Enforcement Act of 1986,
Buyer is hereby notified and assumes the risk that detectable amounts of
chemicals known to cause cancer, birth defects and other reproductive harm may
be found in, on or around the Assets.  

(B)

In addition, Buyer acknowledges that some oil field production equipment located
on the Assets may contain asbestos and/or naturally-occurring radioactive
material (“NORM”).  In this regard, Buyer expressly understands that NORM may
affix or attach itself to inside of wells, materials and equipment as scale or
in

20

 

--------------------------------------------------------------------------------

 

other forms, and that wells, materials and equipment located on the Assets
described herein may contain NORM and that NORM-containing materials may be
buried or have been otherwise disposed of on the Assets.  Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets where it may be found, and that upon
consummation of the Closing Buyer shall be deemed to have assumed all liability
when such activities are performed.

6.2.Inspection and Testing.

(A)

During the Examination Period, Buyer shall have the right, at its sole cost and
risk, to conduct an environmental assessment of the Assets to the extent that
Seller has the authority to grant such right to Buyer; provided however, the
scope of the work comprising Buyer’s environmental assessment shall be limited
to a Phase I environmental site assessment or other tests and procedures agreed
upon by Buyer and Seller, but shall not include any intrusive test or procedure
without prior written consent of Seller. If Buyer requests an intrusive test or
procedure, Buyer shall submit its work plan for the environmental assessment
prior to commencement and Seller shall have the right to review and approve
same, including but not limited to those portions of any plan to conduct such an
environmental assessment involving sampling, boring, drilling or other invasive
activity. If Seller does not approve any work plan submitted by Buyer for
environmental assessment, then the specific property associated with such plan
will be treated as an Adverse Environmental Condition and subject to the
provisions of Section 6.4(B), provided that Buyer shall be permitted to cause
the Seller to retain the affected Asset and reduce the Base Purchase Price by
the Allocated Value of the affected Asset without meeting the Environmental
Defect Hurdle Rate condition expressed in Section 6.4(B). Seller shall have the
right to have a representative accompany Buyer at all times during Buyer’s
environmental assessment and Buyer shall immediately provide to Seller any data
obtained from such assessments, including any reports and conclusions.  Seller
and Buyer shall keep all information relating to such assessments strictly
confidential whether or not Closing occurs, except as may be required pursuant
to any Environmental Laws.

(B)

Buyer waives and releases all claims against Seller, its Affiliates, and each of
their respective directors, officers, employees, agents and other
representatives and their successors and assigns (collectively, the “Seller
Group”), for injury to or death of persons, or damage to property, arising in
any way from the exercise of rights granted to Buyer by this Section 6.2 or the
activities of Buyer or its employees, agents or contractors on the
Assets.  BUYER SHALL INDEMNIFY THE SELLER GROUP AGAINST AND HOLD THE MEMBERS OF
THE SELLER GROUP HARMLESS FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE OR
LIABILITY, INCLUDING ATTORNEY'S FEES, WHATSOEVER ARISING OUT OF (I) ANY AND ALL
STATUTORY OR COMMON LAW LIENS OR OTHER ENCUMBRANCES FOR LABOR OR

21

 

--------------------------------------------------------------------------------

 

MATERIALS FURNISHED IN CONNECTION WITH SUCH TESTS, SAMPLINGS, STUDIES OR SURVEYS
AS BUYER MAY CONDUCT WITH RESPECT TO THE ASSETS; AND (II) ANY INJURY TO OR DEATH
OF PERSONS OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE ASSETS AS A
RESULT OF SUCH EXERCISE OR ACTIVITIES.  PROVIDED, HOWEVER, THE FOREGOING
INDEMNITY OF THE SELLER GROUP BY BUYER SHALL NOT INCLUDE THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY MEMBER, EMPLOYEE, AGENT, CONTRACTOR, OR OTHER
REPRESENTATIVE OF THE SELLER GROUP.

(C)

“Environmental Laws” means all applicable Laws regulating or otherwise
pertaining to: (i) the use, generation, migration, storage, removal, treatment,
remedy, discharge, release, transportation, disposal, or cleanup of pollutants,
contamination, hazardous wastes, hazardous substances, hazardous materials,
toxic substances or toxic pollutants; (ii) surface waters, ground waters,
ambient air and any other environmental medium on or off any Lease; or (iii) the
environment, habitat protection or health and safety-related matters; including
the following as from time to time amended and all others whether similar or
dissimilar: the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act of 1976,
as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act
Amendments of 1980, and the Hazardous and Solid Waste Amendments of 1984, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the National
Environmental Policy Act, the Endangered Species Act, the Oil Pollution Act of
1990, and all regulations promulgated pursuant thereto.  “Environmental
Liabilities” shall mean any and all environmental response costs, costs to cure,
restoration costs, costs of remediation or removal, settlements, penalties,
fines, attorneys’ fees and other Losses, including any such matters incurred or
imposed pursuant to any claim or cause of action by a Governmental Authority or
other Person, attributable to an Adverse Environmental Condition occurring with
respect to the Assets.

6.3.Notice of Adverse Environmental Conditions.  Buyer may from time to time,
but no later than the expiration of the Examination Period, notify Seller in
writing of any Adverse Environmental Condition with respect to the Assets.  Such
notice shall describe in reasonable detail the Adverse Environmental Condition
and include the estimated Environmental Defect Value attributable thereto (the
“Environmental Defect Notice”).  No Adverse Environmental Condition shall be
deemed to exist unless the Environmental Defect Value exceeds Ten Thousand
Dollars ($10,000.00) in each individual case (the “Individual Environmental
Defect Threshold”).  Further, there shall be no adjustment to the Base Purchase
Price unless the aggregate Environmental Defect Values of all Adverse
Environmental Conditions exceeding the Individual Environmental Defect Threshold
exceeds One Hundred Thousand Dollars ($100,000.00) (the “Environmental Defect
Hurdle Rate”), after which point the Base Purchase Price may be adjusted
downward for all Environmental Defect Values exceeding the Individual

22

 

--------------------------------------------------------------------------------

 

Environmental Defect Threshold.  The “Environmental Defect Value” attributable
to any Adverse Environmental Condition shall be the estimated amount (net to
Seller’s interest) of all reasonable costs and claims necessary to Remediate the
Adverse Environmental Conditions and satisfy any penalties, claims for damages,
or any other liability (including Environmental Liability), to which Buyer may
become subject by assuming responsibility for the affected property under the
terms of this Agreement, all as reasonably determined and estimated by
Buyer.  The term “Adverse Environmental Condition” means (i) the failure of the
Assets to be in material compliance with all applicable Environmental Laws or a
physical or environmental condition on or related to any Asset that would, if
asserted, give rise to material liability under applicable Environmental Laws;
(ii) the Assets being subject to any agreements, consent orders, decrees or
judgments currently in existence based on any Environmental Laws that negatively
and materially impact the future value or use of any portion of the Assets or
that require any material change in the present conditions of any of the Assets;
or (iii) the Assets being subject to any material uncured notices of violations
of or material non-compliance with any applicable Environmental Laws or any
claim of material violation of any Environmental Laws to the extent not
disclosed to Buyer prior to execution of this Agreement.  Buyer shall be deemed
to have conclusively waived and to have accepted as Assumed Liabilities all
Environmental Liabilities relating to (i) all Adverse Environmental Conditions
not contained in an Environmental Defect Notice delivered to Seller on or before
the expiration of the Examination Period, (ii) all individual Adverse
Environmental Conditions that do not exceed the Individual Environmental Defect
Threshold and all Adverse Environmental Conditions in the event the aggregate
Environmental Defect Values for all such Adverse Environmental Conditions
validated as provided in this Agreement do not exceed the Environmental Defect
Hurdle Rate, excluding in each case any Environmental Liability that constitutes
a breach of Seller’s representations and warranties (collectively, the “Assumed
Environmental Liabilities”).  

6.4.Rights and Remedies for Adverse Environmental Conditions.

(A)

Upon timely delivery of an Environmental Defect Notice by Buyer:

(i)

Within two (2) days after Seller’s receipt of the Environmental Defect Notice,
Seller shall notify Buyer whether Seller agrees with Buyer’s claimed Adverse
Environmental Condition and/or the proposed Environmental Defect Value therefor
(“Seller’s Environmental Response”).  If Seller does not agree with any claimed
Adverse Environmental Condition and/or the proposed Environmental Defect Value
therefor, then the Parties shall enter into good faith negotiations and shall
attempt to agree on such matters;

(ii)

upon receipt of Seller’s Environmental Response, Buyer shall notify Seller
whether Buyer agrees with Seller’s proposed remediation of an Adverse
Environmental Condition.  If Buyer does not agree with any such remediation,
then the Parties shall enter into good faith negotiations and shall attempt to
agree on such matters;

23

 

--------------------------------------------------------------------------------

 

(iii)

if the Parties cannot reach agreement concerning either the existence of an
Adverse Environmental Condition, Seller’s proposed remediation of an
Environmental Defect, or an Environmental Defect Value prior to Closing, then
Section 6.4(E) below shall apply;

(iv)

if the asserted Environmental Defect Value of an Asset affected by an Adverse
Environmental Condition equals or exceeds the Allocated Value of such Asset,
either Seller or Buyer may elect to exclude the affected Asset from the
transaction and Seller shall retain the affected Asset and the Base Purchase
Price shall be reduced by the Allocated Value of the affected Asset.

(B)

In the event the aggregate Environmental Defect Values of all Adverse
Environmental Conditions (relating to Assets not excluded from the transaction
pursuant to Section 6.4(A)(iv)) timely notified by Buyer to Seller exceeds the
Environmental Defect Hurdle Rate, Buyer may on an Asset by Asset basis elect to
(i) proceed to Closing and adjust the Base Purchase Price in an amount equal to
the aggregate of the applicable Environmental Defect Values, or (ii) cause
Seller to retain the affected Asset and reduce the Base Purchase Price by the
Allocated Value of the affected Asset; provided that, in either case, if and
only if the Remediation can be completed within a 180 day period at a cost less
than the Allocated Value for such Asset, then the Seller may elect to defer
Closing with respect to the affected Asset and to Remediate the Adverse
Environmental Conditions with respect to such Asset in lieu of either remedy
elected by Buyer, subject to the provisions set forth below.  If Buyer fails to
make an election within the time provided in Section 6.4(E), Buyer shall be
deemed to have elected to cause Seller to retain the affected Asset as provided
in clause (ii) of this Section 6.4(B).

(C)

Buyer waives and assumes as an Assumed Liability any Adverse Environmental
Condition for which Buyer has received an adjustment to the Base Purchase Price
in accordance with Section 6.4(A).

(D)

The term “Remediate” or “Remediation” means, with respect to any valid Adverse
Environmental Condition, the undertaking and completion of those actions and
activities necessary to eliminate or correct such Adverse Environmental
Condition to the degree sufficient that such Adverse Environmental Condition no
longer constitutes an Adverse Environmental Condition as defined above.  Seller
shall promptly notify Buyer at such time as it believes that it has Remediated
an Adverse Environmental Condition.  Buyer shall promptly notify Seller whether
it agrees such condition is Remediated.  If Buyer fails to notify Seller of its
determination with respect to such Remediation within five (5) days following
Seller’s notice, then Buyer shall be deemed to have disagreed with Seller and
such matter shall be resolved in accordance with Section 6.4(E) below.

24

 

--------------------------------------------------------------------------------

 

(E)

If Seller and Buyer are unable to agree on or before the Closing Date on the
amount of the Environmental Defect Value or that an Adverse Environmental
Condition exists, has been Remediated or is required to be Remediated, then,
upon either Party’s request, the dispute will be submitted to a mutually
acceptable company with recognized expertise in the oil and gas environmental
remediation and regulation field (the “Environmental Consultant”) whose
determination shall be final and binding upon the Parties.  Seller and Buyer
shall each bear their respective costs and expenses incurred in connection with
any such dispute, and one-half (1/2) of the fees, costs and expenses charged by
the Environmental Consultant.  Each Party shall present a written statement of
its position on the Adverse Environmental Condition and/or the Environmental
Defect Value in question to the Environmental Consultant within five (5) days
after the Environmental Consultant is selected, and the Environmental Consultant
shall make a determination of all points of disagreement in accordance with the
terms and conditions of this Agreement within ten (10) business days of receipt
of such position statements.  If necessary, the Closing Date shall be deferred
only as to those Assets affected by any unresolved disputes regarding the
existence of an Adverse Environmental Condition and/or the Environmental Defect
Value until the Environmental Consultant has made a determination of the
disputed issues with respect thereto and all subsequent dates and required
activities with respect to any such Assets having reference to the Closing Date
shall be correspondingly deferred.  All Assets as to which no such dispute(s)
exist shall be conveyed to Buyer subject to the terms of this Agreement at
Closing.  Once the Environmental Consultant's determination has been expressed
to both Parties, if applicable, Buyer shall have five (5) days in which to
advise Seller in writing which of the options available to Buyer under Section
6.4(B)  Buyer elects regarding each of the Assets as to which the Environmental
Consultant has made a determination.

6.5.Remediation.  If Seller elects to Remediate an Adverse Environmental
Condition or Seller is required by a governmental or regulatory agency to
Remediate an Adverse Environmental Condition, the following will govern the
Remediation:

(A)

Seller shall be responsible for all negotiations and contacts with federal,
state, and local agencies and authorities.  Buyer may not make any independent
contacts with any agency, authority, or other third party with respect to the
Adverse Environmental Condition or Remediation and shall keep all information
regarding the Adverse Environmental Condition and Remediation confidential,
except in each instance to the extent required by applicable Law.

(B)

Seller shall Remediate the Adverse Environmental Condition to the level agreed
upon by Seller and Buyer (or failing such agreement to the level determined by
the Environmental Consultant), but in no event shall Seller be required to
Remediate the Adverse Environmental Condition beyond the level required by the
Environmental Laws in effect at the Effective Time or at a cost in excess of the
Allocated Value of the affected Asset.  Seller shall provide all documents,
studies, data and copies of third party or governmental communications on an
ongoing

25

 

--------------------------------------------------------------------------------

 

basis to keep Buyer fully informed as to the progress and resolution of the
Remediation.

(C)

Buyer shall grant and warrant access and entry to the Assets after Closing to
Seller and third parties conducting assessments or Remediation, to the extent
and as long as necessary to conduct and complete the assessment or Remediation
work, to remove equipment and facilities, and to perform any other activities
reasonably necessary in connection with assessment or Remediation.

(D)

Buyer shall facilitate Seller’s ingress and egress or assessment or Remediation
activities after the Closing.  Seller shall make reasonable efforts to perform
the work so as to minimize disruption to Buyer's business activities.  Seller
waives and releases all claims against Buyer, its Affiliates, and each of their
respective directors, officers, employees, agents and other representatives and
their successor and assigns (collectively, the “Buyer Group”), for injury to or
death of persons, or damage to property, arising in any way from the exercise of
rights granted to Seller by this Section 6.5 or the activities of Seller or its
employees, agents or contractors on the Assets.  SELLER SHALL INDEMNIFY THE
BUYER GROUP AGAINST AND HOLD THE MEMBERS OF THE BUYER GROUP HARMLESS FROM ANY
AND ALL LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, INCLUDING ATTORNEY'S FEES,
WHATSOEVER ARISING OUT OF (I) ANY AND ALL STATUTORY OR COMMON LAW LIENS OR OTHER
ENCUMBRANCES FOR LABOR OR MATERIALS FURNISHED IN CONNECTION WITH SUCH
REMEDIATION WORK AS SELLER MAY CONDUCT WITH RESPECT TO THE ASSETS; AND (II) ANY
INJURY TO OR DEATH OF PERSONS OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT
THE ASSETS AS A RESULT OF SUCH ACTIVITIES.  PROVIDED, HOWEVER, THE FOREGOING
INDEMNITY OF THE BUYER GROUP BY SELLER SHALL NOT INCLUDE THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY MEMBER, EMPLOYEE, AGENT, CONTRACTOR, OR OTHER
REPRESENTATIVE OF THE BUYER GROUP.

(E)

Seller shall continue Remediation of the Adverse Environmental Condition until
the first of the following occurs:

(i)

the appropriate governmental authorities provide notice to Seller or Buyer that
no further Remediation of the Adverse Environmental Condition is required; or

(ii)

the Adverse Environmental Condition has been Remediated to the level required by
the Environmental Laws or as agreed by the Parties.

Upon the occurrence of either (i) or (ii) above, Seller shall notify Buyer that
Remediation of the Adverse Environmental Condition is complete and provide a
copy of the notification described in (i) above, if applicable.  Upon delivery
of said notice, Seller shall be released from all liability and have no further

26

 

--------------------------------------------------------------------------------

 

obligations under any provisions of this Agreement in connection with an Adverse
Environmental Condition.

(F)

Until Seller completes Remediation of an Adverse Environmental Condition, Seller
and Buyer shall each notify the other of any pending or threatened claim,
action, or proceeding by any authority or private party that relates to or would
affect the environmental condition, the assessment, or the Remediation of such
Adverse Environmental Condition.

7.

REPRESENTATIONS AND WARRANTIES OF SELLER.

7.1.Seller’s Representations and Warranties.  Seller represents and warrants the
following as of the date of execution of this Agreement and as of the Closing
unless otherwise stated:

(A)

Status of Organization.  Seller is duly organized, validly existing and in good
standing under the Laws of its state of formation or organization, and is duly
qualified to do business in the state of Texas.

(B)

Authority. Seller has the requisite power and authority to own its interest in
the Assets, to enter into this Agreement, to carry out the transactions
contemplated hereby, to transfer such interest in the Assets in the manner
contemplated by this Agreement, and to undertake all of the obligations of
Seller set forth in this Agreement.

(C)

Validity of Obligations.  The execution, delivery and performance of this
Agreement, and the performance of the transactions contemplated hereby, have
been duly and validly authorized by all necessary action on the part of
Seller.  This Agreement has been duly executed and delivered by Seller, and any
documents or instruments delivered by Seller at the Closing will be duly
executed and delivered by Seller.  This Agreement constitutes, and at the
Closing such documents and instruments shall constitute, legal, valid and
binding obligations of Seller, enforceable in accordance with their terms
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other Laws for the protection of creditors, as well as to general
principles of equity, regardless whether such enforceability is considered in a
proceeding in equity or at law.

(D)

No Violation.  The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions hereof will not (i)
violate, or be in conflict with, any provision of Seller's governing documents,
(ii) subject to obtaining any consents, approvals and releases of liens required
under the Second Amended and Restated Credit Agreement and the Secured Term Loan
Agreement of Resolute Energy Corporation from the lenders party thereto
(collectively, the “Lender Liens”), result in default (with due notice or lapse
of time or both) or the creation of any lien or encumbrance or give rise to any
right of termination, cancellation, or acceleration under any of the terms,
conditions or

27

 

--------------------------------------------------------------------------------

 

provisions of any note, bond, mortgage, indenture, other financing instrument,
license or agreement to which Seller is a party and which will be included in or
burden the Assets following the Closing, (iii) violate any judgment, order,
ruling or decree applicable to Seller as a party in interest or to the Assets,
or (iv) violate any Laws applicable to Seller or any of the Assets, except for
(a) rights to consent by, required notices to, filings with, approvals or
authorizations of, or other actions by any Governmental Authority where the same
are not required prior to the assignment of the related Asset or they are
customarily obtained subsequent to the sale or conveyance thereof and (b) any
matters described in clauses (ii), (iii) or (iv) above which would not have a
Material Adverse Effect on the Assets or on Seller’s ability to consummate the
transactions contemplated hereby. “Material Adverse Effect” shall mean any
condition that would have an adverse effect on the value or operation of an
affected Asset exceeding Three Hundred Fifty Thousand Dollars ($350,000).

(E)

AFE’s.  Except as set forth in Exhibit 7.1(E), there are no outstanding calls or
payments under authorities for expenditures for payments, or other commitments
to make capital expenditures, relating to the Assets which are due and have not
been made or which will be binding on Seller or Buyer following the Effective
Time in excess of $25,000.

(F)

Prepayments.  Except as set forth in Exhibit 7.1(F), there are no existing
contracts for or prepayments, take-or-pay arrangements, buydowns, buyouts for
Oil and Gas, or storage of the same relating to the Assets which Buyer shall be
obligated to honor and make deliveries of Oil and Gas or pay refunds of amounts
previously paid under such contracts or arrangements.

(G)

Litigation.  Except as set forth in Exhibit 7.1(G), no proceeding, arbitration,
action, suit, pending settlement, investigation, or other legal proceeding of
any kind or nature before or by any Governmental Authority (each a “Proceeding”)
which relates to the Assets is pending or, to Seller’s knowledge, threatened.

(H)

Broker’s Fees.  Seller has not incurred any obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of the matters provided
for in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Seller, and Buyer shall have no responsibility therefor.

(I)

Taxes.  (a) Except as set forth in Exhibit 7.1(I), with respect to the Assets,
(i)  all returns, reports, statements (including estimated returns, reports and
statements) and other similar filings (“Tax Returns”) required to be filed by or
on behalf of Seller with respect to Taxes have been timely filed with the
appropriate Governmental Authority in all jurisdictions in which such Tax
Returns are required to be filed, (ii) such Tax Returns are true and correct in
all material respects, and (iii) all Taxes due as shown by such Tax Returns or
otherwise with respect to the Assets have been paid, except those being
contested in good faith, and there are no liens for Taxes on any of the
Assets.  With respect to all Taxes

28

 

--------------------------------------------------------------------------------

 

related to the Assets, except as set forth in Exhibit 7.1(I), (iv) there are not
currently in effect any extensions or waivers of any statute of limitations of
any jurisdiction regarding the assessment or collection of any such Tax; (v)
there are no Proceedings against the Assets or Seller by any Governmental
Authority; and (vi) there are no Tax liens on any of the Assets except for liens
for Taxes not yet due.  As used in this Agreement, “Taxes” means all federal,
state and local income, profits, franchise, sales, use, Property, Severance, ad
valorem, production, excise, stamp, documentary, real property transfer or gain,
gross receipts, goods and services, registration, capital, transfer, or
withholding taxes imposed by any Governmental Authority, including any interest,
penalties or additional amounts which may be imposed with respect thereto.

(b) No portion of the Assets (i) has been contributed to and is currently owned
by a tax partnership; (ii) is subject to any form of agreement (whether formal
or informal, written or oral) deemed by any federal tax statute, rule or
regulation to be or to have created a tax partnership; or (iii) otherwise
constitutes "partnership property" (as that term is used throughout Subchapter K
of Chapter 1 of Subtitle A of the Code) of a tax partnership.  For purposes of
this Section 7.1(I), a "tax partnership" is any entity, organization or group
deemed to be a partnership within the meaning of section 761 of the Code or any
similar federal statute, rule or regulation, and that is not excluded from the
application of the partnership provisions of Subchapter K of Chapter 1 of
Subtitle A of the Code by reasons of elections made, pursuant to section 761 (a)
of the Code and all such similar federal statutes, rules and regulations, to be
excluded from the application of all such partnership provisions.  Neither
Seller nor any of its Affiliates is a party to or bound by any Tax allocation,
sharing or indemnity agreements or arrangements by which Buyer or any of the
Assets would be bound or subject.  To the knowledge of Seller, none of the
Assets is “tax exempt use property” within the meaning of Section 168(h) of the
Code or “tax exempt bond financed property” within the meaning of Section
168(g)(5) of the Code.  Neither Seller nor any of its Affiliates is a party to
any agreement with any Governmental Authority with respect to Taxes that would
be terminated or adversely affected as a result of the transactions contemplated
by this Agreement.

(J)

Preferential Rights to Purchase; Consents To Assign; Tag Along
Interests.  Except as set forth on Exhibit 7.1(J), other than consents and
approvals of Governmental Authorities customarily obtained after Closing, to
Seller’s knowledge, there are no preferential rights to purchase (“Preferential
Rights”) or consents, approvals or authorizations to assign (“Consents To
Assign”), applicable to the sale, assignment or other transfer of any of the
Leases or Contracts, which, if not obtained or waived, would result in a
termination or material impairment of the affected Asset or an invalidation of
the conveyance of the affected Asset to Buyer. Except as set forth on Exhibit
7.1(J), the Assets are not subject to any additional rights (“Tag Along Rights”)
of any third party to join or participate with such Seller in the sale of such
third party’s interests along with such Seller’s interest in any of the Assets
(“Tag Along Interests”).

29

 

--------------------------------------------------------------------------------

 

(K)

Compliance with Laws.  Except as disclosed on Exhibit 7.1(K), since the date of
such Seller’s acquisition of its interest in the Assets, the ownership,
operation, development, maintenance, and use of any of the Assets have been, in
material compliance with the provisions and requirements of all Laws of all
Governmental Authorities having jurisdiction with respect to the
Assets.  Notwithstanding the foregoing, Seller makes no representation or
warranty, express or implied, under this Section 7.1(K) relating to any
Environmental Laws which are addressed in Article 6, with respect to Taxes which
are addressed in Section 7.1(I), or with respect to Royalties which are
addressed in Section 7.1(N).

(L)

Contracts.  All Contracts have been listed in Exhibit A-2.  “Contracts” as used
in this Section 7.1(L) means all Contracts material to the ownership, operation,
development, use, production from, or maintenance of the Assets but do not
include drilling contracts, master service agreements and other contracts that
are personal in nature to Seller and do not convey rights or obligations in the
Assets.  Except as set forth on Exhibit 7.1(L) (a) there are no Contracts with
Affiliates of Seller to which the Assets are subject or which will be binding on
Buyer or the Assets after the Closing, (b) there are no futures, options, swaps
or other derivatives with respect to the sale of production to which the Assets
are subject or which will be binding on Buyer or the Assets after the Closing,
(c) there are no Contracts for the purchase, sale or exchange of Oil and Gas
produced from or attributable to the Assets, to which the Assets are subject or
which will be binding on Buyer or the Assets after the Closing that Buyer will
not be entitled to terminate at will (without penalty) on ninety (90) days
notice or less and (d) no notice of default or breach has been received or
delivered by such Seller under any Contract, the resolution of which is
currently outstanding, and there are no current notices received by Seller of
the exercise of any premature termination, price redetermination, market-out or
curtailment of any Contract.

(M)

Leases.  Seller is fully qualified to own and hold its interest in all of the
Leases.

(N)

Payments for Oil and Gas Production.  Except as set forth on Exhibit 7.1(N),
during Seller’s period of ownership, all royalties, excess royalty, overriding
royalty interests, Oil and Gas production payments, and other payments
(collectively, “Royalties”) due and payable by Seller to the owners under or
with respect to the Assets and the Oil and Gas produced therefrom or
attributable thereto, have been properly and timely paid, in each case in
accordance with the Leases and applicable Law, or if not paid, (i) are being
contested in good faith in the normal course of business; or (ii) Seller is
otherwise entitled to withhold payment while resolving questions of title,
obtaining division orders, or resolving other matters in the ordinary course of
business.

(O)

Governmental Authorizations.  Seller has obtained and is maintaining all
material Governmental Authorizations that are presently necessary or required
for its the ownership and operation of the Assets.  

30

 

--------------------------------------------------------------------------------

 

(P)

Imbalances.  Exhibit 7.1(P) accurately sets forth in all material respects all
Imbalance Volumes and payout balances existing with respect to the Assets as of
the Effective Time.

(Q)

Bankruptcy.  There are no bankruptcy, reorganization, or receivership
proceedings pending against, or, to Seller’s knowledge, being contemplated by or
threatened against Seller or any parent, subsidiary, or Affiliate
thereof.  Seller is not entering into this Agreement with the actual intent to
hinder, delay or defraud any creditor.  Immediately prior to, and immediately
subsequent to, the Closing, (a) Seller will not have incurred, nor does it
intend to, or believe that it will incur, debts (including without limitation
contingent obligations) beyond its ability to pay such debts as such debts
mature or come due, (b) the amount of cash available to Seller after taking into
account all other anticipated uses of funds is anticipated to be sufficient to
pay all such amounts on or in respect of debts, when such amounts are required
to be paid, and (c) Seller will have sufficient capital with which to conduct
its business.

(R)

Foreign Person.  Seller is not a "foreign person" within the meaning of Section
1445 of the Code.

(S)

Insurance.  Seller maintains, and through the Closing Date will maintain, with
respect to the Assets the insurance coverage currently in effect, as required by
the Contracts.

(T)

Accuracy of Information.  The “Background Materials” are the Records, data room
materials, and other materials made available by Seller to Buyer, including
documents reflecting (a) indices, compilations and summaries of other documents,
(b) reserve estimates, engineering, geological, geophysical and other
interpretive information, or (c) projections, predictions or other estimation of
future events.  The Background Materials are files or copies thereof that Seller
has used in the normal course of business.  To Seller’s knowledge, the
Background Materials have been maintained in the ordinary course of Seller’s
business, and Seller has not intentionally omitted any material information
therefrom.  Except as set forth above, Seller makes no representation or
warranty concerning the accuracy or completeness of any of the Background
Materials.  Seller makes no representation or warranty regarding interpretive
information contained in the Background Materials, including but not limited to
future costs, production rates or product prices.

(U)

Suspense Accounts. To Seller’s knowledge, Exhibit 7.1(U) sets forth an accurate
list of all funds held in suspense by Seller on the date hereof that are
attributable to the Assets.

(V)

Wells and Equipment.

31

 

--------------------------------------------------------------------------------

 

(i)

To Seller’s knowledge, (a) all Wells have been drilled and completed within the
limits permitted by all applicable Leases and Contracts, (b) all Wells drilled
and completed by Seller were drilled and completed, and all Wells currently
operated and produced by Seller have been operated and produced, in accordance
with reasonable and prudent oilfield practices and the rules and regulations of
the applicable Governmental Authorities, (c) the Wells and all Equipment (other
than Equipment idled or abandoned as of the date hereof) are in an operable
state of repair adequate to maintain normal operations in accordance with past
practices, ordinary wear and tear excepted.  The Assets include all material
equipment, materials, contracts, data, records and other property, whether
tangible or intangible, necessary for the conduct of business in the ordinary
course with respect to the Assets in a manner consistent with Seller’s past
practice and good oilfield practices.  

(ii)

As of the date of this Agreement, except for those certain wells set forth on
Exhibit 7.1(V).ii., to Seller’s knowledge, there are no wells located on the
Leases that are shut in or temporarily inactive; and none of such listed Wells
are required by any Governmental Authority to be plugged, abandoned, and
reclaimed that have not been plugged, abandoned and reclaimed.

(W)

No Liens.  Except for the Permitted Encumbrances, the Assets will be conveyed to
Buyer at Closing free and clear of all liens and encumbrances.

(X)

Environmental Laws.   Except as set forth in Exhibit 7.1(X), Seller has received
no notice of any violation, nor of any investigation of an alleged violation, of
any Environmental Laws relating to any of the Assets, which violation would
materially affect the value, use, or operation of any of the Assets operated by
Seller or give rise to a material claim against or liability on the part of
Buyer.

(Y)

Intellectual Property.  To Seller’s knowledge, Seller owns or has valid licenses
or other rights to use all patents, copyrights, trademarks, software, databases,
geological data, geophysical data, engineering data, maps, interpretations and
other technical information used by Seller in connection with their ownership
and operation of the Assets as presently conducted, subject to the limitations
contained in the agreements governing the use of the same, which limitations are
customary for companies engaged in the business of the exploration and
production of hydrocarbons.

(Z)

Arm’s Length Transaction.  The transaction contemplated by this Agreement was
negotiated at arm’s length in a competitive environment, between Seller, as a
willing seller, and Buyer, as a willing buyer, for a fair market value.

32

 

--------------------------------------------------------------------------------

 

(AA)

Payout Status.  Except as described on Exhibit 7.1(AA), none of the Leases,
Units or Wells are subject to a payout balance that will cause Seller’s interest
to differ from the interest shown on Exhibit A-3 or Exhibit A-1.

(BB)

Casualty Loss.  None of the Assets has been affected by an uncured Casualty Loss
in the last ninety (90) days.

(CC)

Non-Consent Operations.  Except as set forth on Exhibit 7.1(CC), there are no
operations or proposed operations with respect to the Assets as which Seller has
become or will become a non-consenting party under the terms of the applicable
operating agreement.

(DD)

Liquidity.  Immediately following the Closing, Seller shall have availability of
undrawn borrowing capacity under its Second Amended and Restated Credit
Agreement of at least $40 million.

7.2.Scope of Representations of Seller.

(A)

Information About the Assets.  Except as expressly set forth in this Agreement,
the certificate to be delivered pursuant to Section 3.2(D) or in the Assignment
and Bill of Sale, Seller disclaims all liability and responsibility for any
representation, warranty, statements or communications (orally or in writing) to
Buyer, including any information contained in any opinion, information or advice
that may have been provided to Buyer by any employee, officer, director, agent,
consultant, engineer or engineering firm, representative, partner, member,
beneficiary, owner or contractor of Seller wherever and however made, including
those made in any data room or internet site and any supplements or amendments
thereto or during any negotiations with respect to this Agreement or any
confidentiality agreement previously executed by the Parties with respect to the
Asset.  EXCEPT AS SET FORTH IN ARTICLE 7 OF THIS AGREEMENT, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE
ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA, INFORMATION OR RECORDS
FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS OR OTHERWISE CONSTITUTING A
PORTION OF THE ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION
SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (iii) THE
ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT LIMITATION
PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES; (iv) REGULATORY
MATTERS; (v) THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR
PROFITS, IF ANY, TO BE DERIVED FROM THE ASSETS; (vi) THE ENVIRONMENTAL CONDITION
OF THE ASSETS; (vii) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT OCCUR;

33

 

--------------------------------------------------------------------------------

 

(viii) THE TAX ATTRIBUTES OF ANY ASSET; (ix) ANY OTHER MATTERS CONTAINED IN OR
OMITTED FROM ANY INFORMATION OR MATERIAL FURNISHED TO BUYER BY SELLER OR
OTHERWISE CONSTITUTING A PORTION OF THE ASSETS; AND (x) THE COMPLETENESS OR
ACCURACY OF THE INFORMATION CONTAINED IN ANY EXHIBIT HERETO.  ANY DATA,
INFORMATION OR OTHER RECORDS FURNISHED BY SELLER ARE PROVIDED TO BUYER AS A
CONVENIENCE AND BUYER'S RELIANCE ON OR USE OF THE SAME IS AT BUYER'S SOLE RISK.

(B)

Independent Investigation.  Buyer agrees that it has, or by Closing will have,
made its own independent investigation, analysis and evaluation of the Assets
and the transaction contemplated by this Agreement (including Buyer's own
estimate and appraisal of the extent and value of Seller’s Oil and Gas reserves
attributable to the Assets and an independent assessment and appraisal of the
environmental risks and liabilities associated with the acquisition of the
Assets).  Buyer agrees that it has had, or will have prior to Closing, access to
all information necessary to perform its investigation and has not relied and
will not rely on any representations by Seller other than those expressly set
forth in this Agreement, the certificate to be delivered pursuant to Section
3.2(D) or in the Assignment and Bill of Sale.

(C)

Waiver of Deceptive Trade Practices Acts.  BUYER WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES ACT SECTION 17.41 et seq., TEXAS BUSINESS & COMMERCE
CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS, AND UNDER SIMILAR STATUTES
ADOPTED IN OTHER STATES, TO THE EXTENT THEY HAVE APPLICABILITY TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  AFTER CONSULTATION WITH AN
ATTORNEY OF ITS SELECTION, BUYER CONSENTS TO THIS WAIVER.

(D)

Seller’s or Seller’s Knowledge.  Any representation or warranty qualified “to
the knowledge of Seller,” “to Seller’s knowledge,” or with any similar knowledge
qualification is limited to matters actually personally known, after reasonable
investigation, by an officer or manager of Seller.

8.

REPRESENTATIONS AND WARRANTIES OF BUYER.

8.1.Buyer’s Representations and Warranties.  Buyer represents and warrants as
follows as of the date of execution of this Agreement and the Closing:

(A)

Status of Incorporation.  Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is duly qualified to do business in the State of Texas.  

34

 

--------------------------------------------------------------------------------

 

(B)

Corporate Authority.  Buyer has the power and authority to enter into this
Agreement, to carry out the transactions contemplated hereby and to undertake
all of the obligations of Buyer set out in this Agreement.

(C)

Validity of Obligations.  The execution, delivery and performance of this
Agreement, and performance of the transactions contemplated hereby, have been
duly and validly authorized by all necessary action on the part of Buyer.  This
Agreement has been duly executed and delivered by Buyer, and any documents or
instruments delivered by Buyer at Closing will be duly executed and delivered by
Buyer.  This Agreement constitutes, and at the Closing such documents and
instruments shall constitute, legal, valid and binding obligations of Buyer,
enforceable in accordance with their terms subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other Laws for the
protection of creditors, as well as to general principles of equity, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.

(D)

No Violation.  The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions hereof will not (i)
violate, or be in conflict with, any provision of Buyer’s governing documents,
(ii) result in default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation, or acceleration under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, other financing instrument, license or
agreement to which Buyer is a party, (iii) violate any judgment, order, ruling
or decree applicable to Buyer as a party in interest, or (iv) violate any Law
applicable to Buyer, except for any matters described in clauses (ii), (iii) or
(iv) above which would not have a Material Adverse Effect on Buyer’s ability to
consummate the transactions contemplated hereunder.

(E)

Qualification and Bonding.  Buyer is, or by the Closing Date will be, in
compliance with the bonding and liability insurance requirements of all
applicable Laws that could affect Buyer's ability or authority to own and
operate the Assets.

(F)

Non-Security Acquisition.  Buyer intends to acquire the Assets for the benefit
and account of Buyer and its Affiliates and is not acquiring the Assets with the
intent of distributing fractional undivided interests thereof such as would be
subject to regulation by federal or state securities Laws.

(G)

Evaluation.  Buyer is knowledgeable and experienced in the evaluation,
acquisition and operation of oil and gas properties. Buyer has evaluated the
merits and risks of purchasing the Assets from Seller.  In entering into this
Agreement, Buyer acknowledges and affirms that it has relied and will rely
solely on the terms of this Agreement and upon its own independent analysis,
evaluation and investigation or, and judgment with respect to, the business,
economic, legal, tax or other consequences of the transactions contemplated
herein, including without limitation, its own estimate and appraisal of the
extent and value of the Assets,

35

 

--------------------------------------------------------------------------------

 

and the Oil and Gas and other reserves associated with the Assets.  Buyer has
been given opportunities to examine the Background Materials.  Except as
expressly set forth in this Agreement, Buyer acknowledges that Seller has not
made any representations or warranties, express or implied, written or oral, as
to the accuracy or completeness of the Background Materials, as to any other
information relating to the Assets or the Assumed Liabilities furnished or to be
furnished to Buyer or its representatives or advisors by or on behalf of Seller,
including any estimates with respect to the value of the Assets or reserves, the
ability to develop the Assets, or any projections or interpretations as to
events that could or could not occur.  The transaction contemplated by this
Agreement was negotiated at arm’s length in a competitive environment, between
Seller, as a willing seller, and Buyer, as a willing buyer, for a fair market
value.

(H)

Financing.  Buyer has sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to pay the Purchase Price to
Seller at the Closing.

(I)

Broker's Fees.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers' or finders' fees in respect of the matters provided for
in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Buyer, and Seller shall have no responsibility therefor.

9.

CERTAIN AGREEMENTS OF SELLER.  

Seller agrees and covenants that, unless Buyer shall have otherwise agreed in
writing, the following provisions shall apply:

9.1.Maintenance of Assets.  From the Effective Time until Closing, Seller agrees
that, except as otherwise expressly consented to in writing by Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned), it shall:

(A)

Administer and operate the Assets in accordance with the applicable operating
agreements and Laws, and in a good and workmanlike manner consistent with past
practices.

(B)

Pay their proportionate share of all costs and expenses incurred in connection
with operations on the Assets to the extent Seller in good faith believes that
such payment is required or due and is not subject to offset, dispute or claim.

(C)

Maintain in force policies of insurance with respect to the Assets currently in
effect.

(D)

Not introduce any new methods of management, operation or accounting with
respect to any or all of the Assets.

36

 

--------------------------------------------------------------------------------

 

(E)

Use commercially reasonable efforts to maintain and keep the Assets in full
force and effect; and fulfill all existing contractual or other covenants,
obligations and conditions imposed upon Seller with respect to the Assets.

(F)

Except to the extent necessary or advisable to avoid forfeiture or penalties,
not enter into agreements to drill or drill new wells or to rework, plug back,
deepen, plug or abandon any Well, nor commence any drilling, reworking or
completing or other operations on the Leases which requires estimated
expenditures exceeding Ten Thousand Dollars ($10,000.00), net to the working
interest of Seller, for each operation (except for emergency operations and
operations required under presently existing contractual obligations); provided
that the terms of this paragraph (F) shall not apply to any expenditures of
Seller which will not be charged to Buyer.

(G)

Not voluntarily relinquish its position as operator to anyone other than Buyer
with respect to the Wells or voluntarily abandon any Well other than as required
pursuant to the terms of a Lease or by Law.

(H)

Not (i) enter into any agreement or arrangement (other than one constituting a
Permitted Encumbrance) transferring, selling or encumbering any of the Assets
(other than replacement of equipment or sale of Oil and Gas produced from the
Assets in the ordinary course of business); (ii) grant any Preferential Right or
agree to require the consent of any Person not otherwise required to consent to
the transfer and assignment of the Assets to Buyer; (iii) terminate, materially
amend, extend, or enter into any new  contract or agreement affecting the Assets
and requiring expenditures by Seller or resulting in receipts by Seller
exceeding Ten Thousand Dollars ($10,000) in any one-year period or otherwise
burdening the Assets; or (iv) waive, compromise or settle any right or claim
affecting the Assets in excess of Ten Thousand Dollars ($10,000), or that could
reasonably be expected in the aggregate to have a Material Adverse Effect.

(I)

To the extent known to Seller, provide Buyer with written notice of (i) any
claims, demands, suits or actions made against Seller which materially affect
the Assets, or any material default under any Contract; or (ii) any proposal
from a third party to engage in any material transaction (e.g., a farmout) with
respect to the Assets.

(J)

Comply in all material respects with all Laws applicable to the Assets;
provided, however, that Seller’s compliance with Environmental Laws shall be
exclusively governed by Article 6.

9.2.Records.  Seller shall have the right to make and retain copies of the
Records as Seller may desire prior to the delivery of the Records to
Buyer.  Buyer, for a period of seven (7) years after the Closing Date, shall
make available to Seller (at the location of such Records in Buyer's
organization) access to such Records as Buyer may have in its possession (or to
which it may have access) upon written request of Seller, during normal business
hours; provided,

37

 

--------------------------------------------------------------------------------

 

however, that Buyer shall not be liable to Seller for the loss of any Records by
reason of clerical error or inadvertent loss or destruction of Records.  

9.3.Legal Existence.  During the period beginning on the Closing Date and ending
on the last day of the sixth month after the Closing Date, Seller shall maintain
its legal existence, and shall not voluntarily take any action or make any
election as a result of which Seller would be dissolved during such period;
provided, however, that nothing in this Section 9.3 shall restrict the ability
of Seller to merge, consolidate, dissolve or otherwise terminate or change its
legal existence if, as of the date of such merger, consolidation, dissolution,
termination or change, another Person has agreed in writing to assume Seller’s
obligations under this Agreement, or the obligations of Seller hereunder have
been bonded or otherwise financially secured to the reasonable satisfaction of
Buyer.

9.4.Recordation of Instruments.  As promptly as practicable after the date
hereof and in any event prior to Closing, Seller shall record (or, in the case
of a Lease of which Seller does not have a recordable copy, and which is not a
Lease granted by a Governmental Authority, use commercially reasonable efforts
to record) in the official real property records of the applicable Governmental
Authority all Leases (and, at the request of Buyer and to the extent identified
by Buyer, assignments thereof pursuant to which Seller or its predecessors in
title own or owned all or any part of such Lease) that have not been recorded as
of the date hereof and that are in recordable form.

9.5.Tag Along Rights.

(A)

Seller shall send written notice of this Agreement to all holders of Tag Along
Rights and shall otherwise comply with any Tag Along Rights, within the time
period required under the applicable Contracts but in no event more than five
(5) business days following execution of this Agreement.  Seller shall also use
reasonable efforts to obtain from such holders of Tag Along Rights as promptly
as possible following execution of this Agreement written elections as to
whether such holders wish to exercise such Tag Along Rights.

(B)

If, during the course of its due diligence review, Buyer discovers any
additional Tag Along Rights applicable to the Assets, Buyer shall promptly after
discovery provide written notice to Seller of such additional Tag Along Rights,
whereupon Seller shall promptly thereafter comply with such Tag Along Rights in
accordance with Section 9.5(A).

10.

CERTAIN AGREEMENTS OF BUYER.

Buyer agrees and covenants that unless Seller shall have consented otherwise in
writing, the following provisions shall apply:

10.1.Plugging Bond.  Buyer shall post, prior to Closing, the necessary bonds or
letters of credit as required by any Governmental Authority for the plugging of
the Wells, and provide Seller with a copy of same, and provide proof
satisfactory to Seller that the applicable

38

 

--------------------------------------------------------------------------------

 

Governmental Authority has accepted such bonds or letters of credit as
sufficient assurance to cover the plugging of the Wells and related
matters.  Further, when available, Buyer shall provide to Seller copies of the
approval by any applicable Governmental Authorities concerning change of
operatorship of the Wells from Seller to Buyer.

10.2.Seller’s Logos.  Commencing no later than thirty (30) days after Closing,
Buyer shall promptly cover or cause to be covered by decals or new signage any
names and marks used by Seller, and all variations and derivatives thereof and
logos relating thereto, and contained or appearing on the Assets and shall not
thereafter make any use whatsoever of such names, marks and logos.

10.3.Exercise of Tag Along Rights.  If any third party properly and timely
exercises its right to sell its Tag Along Interests pursuant to a tag along
provision contained in any Contract, Buyer agrees to purchase such Tag Along
Interest to the extent contractually required to do so (i) for the same
proportionate consideration as is allocated to Seller’s interest in such
property or properties set forth on Exhibit 2.4, and (ii) on the same
proportionate terms as are set forth this Agreement.

11.

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER.  

All obligations of Buyer under this Agreement are, at Buyer's election, subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions:

11.1.No Litigation.  At the Closing, no injunction, order, or award,
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting substantial damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other Proceeding shall be pending before any Governmental Authority
seeking to enjoin or restrain or otherwise prohibit the consummation of the
transactions contemplated by this Agreement or recover substantial damages from
Buyer resulting therefrom.

11.2.Representations and Warranties.  All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects as of the Closing as if such representations and warranties were made
as of the Closing Date (except for those representations or warranties that are
expressly made only as of another specific date, which representations and
warranties shall be true in all material respects as of such other date), and,
for the sole purpose of determining whether the condition stated in this Section
11.2 has been satisfied, as if any such warranties and representations
containing materiality or knowledge qualifiers were not made with any
qualification as to materiality or knowledge, and Seller shall have performed
and satisfied all covenants and fulfilled all conditions required by this
Agreement to be performed and satisfied by Seller at or prior to the
Closing.  Notwithstanding anything to the contrary contained herein, the
representations of Seller made in Section 7.1(Q) and 7.1(DD) shall be true and
correct in all respects as of the Closing as if such representations were made
as of the Closing Date.

39

 

--------------------------------------------------------------------------------

 

11.3.Release of Liens.  Seller shall have delivered to Buyer releases of all
liens and encumbrances on the Assets other than Permitted Encumbrances.

11.4.Governmental Consents.  All material consents and approvals of any
Governmental Authority required for the transfer of the Assets to Buyer as
contemplated by this Agreement, except consents and approvals customarily
obtained after closing, shall have been granted.

12.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER.  

All obligations of Seller under this Agreement are, at Seller’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:

12.1.No Litigation.  At the Closing, no injunction, order, or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action or
other Proceeding shall be pending before any Governmental Authority seeking to
enjoin, restrain or otherwise prohibit the consummation of the transactions
contemplated by this Agreement or recover substantial damages from Seller
resulting therefrom.

12.2.Representations and Warranties.  All representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects as of the Closing, as if such representations and warranties were made
as of the Closing Date (except for those representations or warranties that are
expressly made only as of another specific date, which representations and
warranties shall be true in all material respects as of such other date) and
Buyer shall have performed and satisfied all covenants and fulfilled all
conditions required by this Agreement to be performed and satisfied by Buyer at
or prior to the Closing.

12.3.Governmental and Lender Consents.  All material consents and approvals of
any Governmental Authorities or lenders of Seller required for the transfer of
the Assets to Buyer as contemplated by this Agreement, except consents and
approvals customarily obtained after Closing, shall have been granted.

13.

TERMINATION.

13.1.Causes of Termination.  This Agreement and the transactions contemplated
herein may be terminated:

(A)

At any time by mutual consent of the Parties.

(B)

By either Party if the aggregate value of (i) the Base Purchase Price
adjustments for Adverse Environmental Conditions, Title Defects and Casualty
Losses plus (ii) the Allocated Value of Assets which are retained in lieu of
Remediation or adjustment equals or exceeds twenty percent (20%) of the Base
Purchase Price.

40

 

--------------------------------------------------------------------------------

 

(C)

By Buyer if, on the Closing Date, any of the conditions set forth in Article 11
hereof shall not have been satisfied or waived; provided, however, that Seller
shall have the right to satisfy such condition for a period of fifteen (15) days
following delivery of notice from Buyer regarding such failure or, if such
condition cannot reasonably be satisfied within such fifteen (15) day period,
Seller shall have the right to commence the actions necessary to satisfy such
condition within such fifteen (15) day period and thereafter to diligently
continue such actions beyond such period until such satisfaction has been
effected but in no event later than 60 days following such notice.

(D)

By Seller if, on the Closing Date, any of the conditions set forth in Article 12
hereof shall not have been satisfied or waived; provided, however, that with
respect to any condition other than a material failure of Buyer to perform its
obligations under Section 3.3, as to which the granting of any cure period shall
be entirely within Seller’s sole and absolute discretion, Buyer shall have the
right to satisfy such condition for a period of fifteen (15) days following
delivery of notice from Seller regarding such failure or, if such condition
cannot reasonably be satisfied within such fifteen (15)  period, Buyer shall
have the right to commence the actions necessary to satisfy such condition
within such fifteen (15) period and thereafter to diligently continue such
actions beyond such period until such satisfaction has been effected but in no
event later than 60 days following such notice.

(E)

By Buyer if, through no fault of Buyer, the Closing does not occur on or before
May 15,  2015, if Buyer is ready, willing and able to close and is not in
default of any of its obligations hereunder.

(F)

By Seller if, through no fault of Seller, the Closing does not occur on or
before May 15, 2015, if Seller is ready, willing and able to close and is not in
default of any of its obligations hereunder.

13.2.Buyer's Breach.  If Closing does not occur because Buyer wrongfully fails
to tender performance at Closing, and Seller is ready to close, Seller shall be
entitled to retain the Deposit as liquidated damages, and Seller shall not be
entitled to any additional remedy or recovery from Buyer.  In such event, Seller
and Buyer shall execute and deliver joint written instructions to the Escrow
Agent to disburse the Deposit to Seller. Buyer's failure to close shall not be
considered wrongful if (i) conditions to Buyer's obligation to close under
Article 11 are not satisfied through no fault of Buyer and are not waived, or
(ii) Buyer has terminated this Agreement as of right under Section 13.1.  It is
expressly stipulated by the Parties that the actual amount of damages resulting
from such a termination would be difficult if not impossible to determine
accurately because of the unique nature of this Agreement, the unique nature of
the Assets, the uncertainties of applicable commodity markets and differences of
opinion with respect to such matters, and that the liquidated damages provided
for herein are a reasonable estimate by the Parties of such damages.

41

 

--------------------------------------------------------------------------------

 

13.3.Seller’s Breach.  If Closing does not occur for any reason other than the
reasons set forth in Section 13.1, then Buyer shall be entitled to receive the
Deposit, free of any claims of Seller or any other Person with respect thereto,
and neither Party shall thereafter have any liability or obligation to the other
hereunder except for obligations under Section 15.2, which shall survive
termination.  In such event, Seller and Buyer shall execute joint written
instructions to the Escrow Agent to disburse the Deposit to Buyer. In addition,
if Closing does not occur because Seller wrongfully fails to tender performance
at Closing or otherwise willfully or negligently breaches this Agreement prior
to Closing, and Buyer is ready to close, Buyer shall retain all remedies
available at law or in equity (including the right of specific performance) for
Seller's breach of this Agreement and shall be entitled to recover court costs
and attorneys’ fees in addition to any other relief to which Buyer may be
entitled; provided, however, that Seller shall have any liability to Buyer for
any consequential, special, punitive or exemplary damages arising out of or
related to Seller's breach of any provision of this Agreement.  Seller’s failure
to close shall not be considered wrongful if (i) conditions to Seller’s
conditions to close under Article 12 are not satisfied through no fault of
Seller and are not waived; or (ii) Seller has terminated this Agreement as of
right under Section 13.1.

13.4.Effect of Termination.  In the event of the termination of this Agreement
pursuant to the provisions of this Article 13 or elsewhere in this Agreement,
this Agreement shall become void and have no further force and effect and,
except for the indemnities provided for in Sections 6.2(B) and 14.3 and any
continuing confidentiality requirement under Section 15.2, neither Party shall
have any further right, duty or liability to the other hereunder.  Upon
termination, subject to applicable Law, Buyer agrees to return to Seller or
destroy all materials, documents and copies thereof provided, obtained or
discovered in the course of any due diligence investigations of the
Assets.  Each Party’s claims for breach of this Agreement shall survive any
termination of this Agreement.

14.

INDEMNIFICATION.

14.1.Indemnification by Seller.  UPON CLOSING, SELLER SHALL TO THE FULLEST
EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS BUYER,
ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND OTHER REPRESENTATIVES (COLLECTIVELY THE “BUYER GROUP”) FROM AND
AGAINST THE FOLLOWING:

(A)

MISREPRESENTATIONS.  ALL DAMAGES, CLAIMS, DEMANDS, LIABILITIES, JUDGMENTS,
LOSSES AND REASONABLE COSTS, EXPENSES AND ATTORNEYS’ FEES (INDIVIDUALLY A “LOSS”
AND COLLECTIVELY, THE “LOSSES”) ARISING FROM THE BREACH BY SELLER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

(B)

BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY SELLER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND

42

 

--------------------------------------------------------------------------------

 

(C)

RETAINED LIABILITIES.  ALL LOSSES ARISING FROM OR COMPRISING THE RETAINED
LIABILITIES.

(D)

Notwithstanding the above, the following limitations shall apply to Seller’s
indemnification obligations:

(i)

Seller shall not be obligated to indemnify Buyer under Section 14.1(A) for any
Loss arising from a breach of a representation or warranty unless Buyer has
delivered a written notice of such Loss or known future Loss within the Survival
Period (as defined below) applicable to such Loss.  The “Survival Period”
applicable to Losses for breaches of representations and warranties shall be as
follows:

(1)

the period ending on the last day of the twelfth month after the Closing Date
with respect to all representations and warranties of Seller.

(ii)

Seller’s obligation to indemnify Buyer under Section 14.1(B) for any Loss
arising from a breach of a covenant shall survive the Closing until the last day
of the twelfth month after the Closing Date.

(iii)

Seller’s obligation to indemnify Buyer under Section 14.1(C) for any Loss
arising from the Retained Liabilities shall survive the Closing indefinitely.

(iv)

The indemnification obligations of either party pursuant to this Section 14.1
shall be limited to actual Losses and, with respect to any direct claims made
between the parties, shall not include special, incidental, consequential,
indirect, punitive, or exemplary Losses.

(v)

Seller’s aggregate liabilities and obligations under Section 14.1(A) shall not
exceed twenty percent (20%) of the amount of the Base Purchase Price
(“Post-Closing Liability Cap”).

(vi)

Seller shall have no liability or obligation for any Losses under this Section
14.1, unless the aggregate Losses for which Buyer is entitled to recover under
this Section 14.1 exceed one percent (1.0%) of the amount of the Base Purchase
Price (the “Threshold Amount”) at which time the Buyer will be entitled to
recover all such Losses to the extent of the Post-Closing Liability Cap;
provided that for purposes of this subsection, the Threshold Amount and
Post-Closing Liability Cap shall not apply to Losses arising out of or resulting
from (i) any failure of Seller to (a) pay Taxes to any Governmental Authority or
any other breach of Seller’s representations, warranties and covenants with
respect to Tax matters, or (b) properly, fully or timely pay Royalties with
respect to the Assets (excluding amounts held in suspense) which constitute
Retained Liabilities, (ii) breaches of the representations and warranties
contained in

43

 

--------------------------------------------------------------------------------

 

Sections 7.1(A) through (D), or (iii) the Retained Liabilities, or (iv) any
intentional or willful misrepresentation of a material fact contained in this
Agreement or the Exhibits hereto, which misrepresentation constitutes common law
fraud pursuant to applicable Law.

(vii)

The amount of Losses required to be paid by Seller to indemnify Buyer pursuant
to this Agreement shall be reduced to the extent of any amounts actually
received by Buyer pursuant to the terms of the insurance policies (if any)
covering such claim and any Tax benefits received by Buyer as a consequence of
any Losses.

(viii)

Seller’s indemnification obligations under this Section 14.1 shall not apply in
respect of Adverse Environmental Conditions, which matters are covered
exclusively by Article 6 of this Agreement, or title matters, which matters are
covered exclusively by Article 5 of this Agreement.

(ix)

Except as provided in Section 2.3, Articles 5 and 6, and in the Assignment and
Bill of Sale, and except with respect to claims by a Party resulting from or
arising out of the other Party’s intentional or willful misrepresentation of a
material fact contained in this Agreement or the Exhibits hereto, which
misrepresentation constitutes common law fraud pursuant to applicable Law, the
Parties acknowledge and agree that the indemnification provisions in this
Article 14 and the termination rights in Article 13 shall be the exclusive
remedies of the Parties with respect to the transactions contemplated by this
Agreement.

(x)

Seller’s indemnification obligations to Buyer hereunder shall be secured by the
Indemnity Escrow.  Upon delivery of a written notice of Loss or known future
Loss (together with all supporting documentation) by Buyer to Seller and the
Escrow Agent within the period prescribed under D(i), (ii) and (iii) above, the
parties shall deliver joint instructions to the Escrow Agent to deliver such
portion of the Indemnity Escrow sufficient to cover the Losses claimed.  Any
amounts that remain in the Indemnity Escrow account at December 31, 2015 and for
which a written notice of Loss or known future Loss has not been delivered by
Buyer prior to such date, shall be distributed to Seller as soon as reasonably
practicable thereafter.  Buyer and Seller shall issue joint instructions to the
Escrow Agent regarding such distribution as soon as reasonably practicable
thereafter.  Nothing in this Section 14.1(D)(x) shall be construed to limit
Seller’s right to dispute whether any notice of a Loss or known future Loss
delivered by Buyer hereunder is true and correct.

14.2.Indemnification by Buyer.  UPON CLOSING, BUYER SHALL TO THE FULLEST EXTENT
PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER GROUP
FROM AND AGAINST THE FOLLOWING:

44

 

--------------------------------------------------------------------------------

 

(A)

MISREPRESENTATIONS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

(B)

BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT;

(C)

ASSUMED LIABILITIES.  ALL LOSSES ARISING FROM OR CONSTITUTING THE ASSUMED
LIABILITIES.  

Notwithstanding the foregoing, Buyer shall have no obligation or liability for
Losses under this Section 14.2 unless the aggregate Losses for which Seller is
entitled to recover under this Section 14.2 exceed the Threshold Amount at which
time the Seller will be entitled to recover for all such Losses to the extent of
the Post-Closing Liability Cap; provided that for purposes of this section, the
Threshold Amount and the Post-Closing Liability Cap shall not apply to Losses
arising out of the Assumed Liabilities.

14.3.Physical Inspection.  BUYER INDEMNIFIES AND AGREES TO RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS THE SELLER GROUP FROM AND AGAINST ANY AND ALL LOSSES
ARISING FROM BUYER'S INSPECTING AND OBSERVING THE ASSETS, INCLUDING (A) CLAIMS
FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE BUYER, ITS CONTRACTORS,
AGENTS, CONSULTANTS AND REPRESENTATIVES, AND DAMAGE TO THE PROPERTY OF BUYER OR
OTHERS ACTING ON BEHALF OF BUYER; AND (B) CLAIMS, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, JUDGMENTS, CAUSES OF ACTION, COSTS OR EXPENSES FOR PERSONAL
INJURIES TO OR DEATH OF EMPLOYEES OF THE SELLER GROUP OR THIRD PARTIES, AND
DAMAGE TO THE PROPERTY OF THE SELLER GROUP OR THIRD PARTIES.  THE FOREGOING
INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN INDEMNIFICATION OF
THE SELLER GROUP FROM AND AGAINST CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE
OR PART, FROM THE SELLER GROUP'S SOLE, JOINT, COMPARATIVE, OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR FAULT (BUT EXCLUDING THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY MEMBER, EMPLOYEE, AGENT, CONTRACTOR, OR OTHER
REPRESENTATIVE OF THE SELLER GROUP).

14.4.Notification.  As soon as reasonably practical after obtaining knowledge
thereof, the indemnified Party shall notify the indemnifying Party of any claim
or demand which the indemnified Party has determined has given or could give
rise to a claim for indemnification under this Article 14.  Such notice shall
specify the agreement, representation or warranty with respect to which the
claim is made, the facts giving rise to the claim and the alleged basis for the
claim, and the amount (to the extent then determinable) of liability for which
indemnity is asserted.  In the event any action, suit or proceeding is brought
with respect to which a Party may be liable under this Article 14, the defense
of the action, suit or proceeding (including all settlement negotiations and
arbitration, trial, appeal, or other proceeding) shall be at the discretion of
and conducted by the indemnifying Party.  If an indemnified Party shall settle
any such action, suit or proceeding without the written consent of the
indemnifying Party (which

45

 

--------------------------------------------------------------------------------

 

consent shall not be unreasonably withheld), the right of the indemnified Party
to make any claim against the indemnifying Party on account of such settlement
shall be deemed conclusively denied; however, if the indemnifying Party should
wrongfully refuse to perform any of its obligations under this Article 14, the
indemnified Party may enter into any reasonable settlement with the third-party
claimant(s) without the consent of the indemnifying Party, and may thereafter
seek to recover from the indemnifying Party the full amount paid in such
settlement, along with any other costs or expenses that the indemnifying Party
was obligated to pay under this Article 14.  An indemnified Party shall have the
right to be represented by its own counsel at its own expense in any action,
suit or proceeding in which the indemnified Party provides a defense under this
Article, and if an indemnified Party is named as the defendant in any action,
suit or proceeding, it shall be entitled to have its own counsel and defend such
action, suit or proceeding with respect to itself at its own expense.  Subject
to the foregoing provisions of this Article 14, neither Party shall, without the
other Party's written consent, settle, compromise, confess judgment or permit
judgment by default in any action, suit or proceeding if such action would
create or attach any liability or obligation to the other Party.  The Parties
agree to make available to each other, and to their respective counsel and
accountants, all information and documents reasonably available to them which
relate to any action, suit or proceeding, and the Parties agree to render to
each other such assistance as they may reasonably require of each other in order
to ensure the proper and adequate defense of any such action, suit or
proceeding.

15.

MISCELLANEOUS.

15.1.Casualty Loss.

(A)

An event of casualty means volcanic eruptions, acts of God, fire, explosion,
earthquake, wind storm, flood, drought, condemnation, the exercise of any right
of eminent domain, confiscation and seizure (a “Casualty”).  A Casualty does not
include depletion due to normal production and depreciation or failure of
equipment or casing.

(B)

If, prior to the Closing, a Casualty occurs (or Casualties occur) which results
in a reduction in the value of any of the Assets (“Casualty Loss”) then Buyer
and Seller must agree prior to Closing to either (i) cause the Assets affected
by any Casualty to be repaired or restored at Seller’s cost as promptly as
reasonably practicable, (ii) omit that portion of the Assets from the Closing
and allow Seller to retain such Asset (and such Asset shall be the subject of an
adjustment to the Base Purchase Price in the same manner set forth in Section
5.4 hereof), or (iii) include such Assets at the Closing, in which event Seller
shall convey the affected Assets to Buyer, Seller shall assign to Buyer the
right to receive all insurance proceeds or other sums payable to Seller by
reason of such Casualty Loss, and the Base Purchase Price shall not be adjusted
by reason of such payment.  If the Allocated Value of that portion of the Assets
affected by the Casualty Loss exceeds twenty percent (20%) of the Purchase
Price, Buyer and Seller shall each have the right to terminate this Agreement
upon written notification to the other, the transaction shall not close, and,
thereafter, neither Buyer nor Seller shall have any liability or further
obligations to the other hereunder.  In the event of such

46

 

--------------------------------------------------------------------------------

 

termination, the Escrow Agent shall be instructed by Seller and Buyer to return
the Deposit to Buyer.  Prior to Closing, Seller shall not voluntarily
compromise, settle or adjust any amounts payable by reason of any Casualty Loss
without first obtaining the written consent of Buyer.

(C)

For purposes of determining the diminution in value of an Asset as a result of a
Casualty Loss, the Parties shall use the same methodology as applied in
determining the diminution in value of an Asset as a result of a Title Defect as
set forth in Section 5.4.

15.2.Confidentiality.

(A)

Prior to Closing, to the extent not already public, neither Party shall disclose
to any third party that it is conducting negotiations with the other Party or
has entered into this Agreement other than as expressly required by applicable
Law or stock exchange regulation.  Prior to Closing, Buyer shall exercise all
due diligence in safeguarding and maintaining secure all engineering, geological
and geophysical data, seismic data, reports and maps, the results and findings
of Buyer with regard to its due diligence associated with the Assets (including
without limitation with regard to due diligence associated with environmental
and title matters) and other data relating to the Assets (collectively, the
“Confidential Information”).  Buyer acknowledges that, prior to Closing, all
Confidential Information shall be treated as confidential and shall not be
disclosed to third parties without the prior written consent of Seller or except
as required by applicable Law.

(B)

In the event of termination of this Agreement for any reason, Buyer shall not
use or knowingly permit others to use such Confidential Information in a manner
detrimental to Seller, and will not disclose any such Confidential Information
to any Person for any reason or purpose whatsoever.




47

 

--------------------------------------------------------------------------------

 

15.3.Notices.  Any notice, request, demand, or consent required or permitted to
be given hereunder shall be in writing and delivered in person or by certified
letter, with return receipt requested, or by facsimile addressed to the Party
for whom intended at the following addresses:

BUYER:

QStar LLC
Attention:  John Lodge
203 Wall Street, Suite 524
Midland, Texas 79701
Tel:  (432) 695-9966
Fax:  (432) xxx-xxxx

SELLER:

Resolute Natural Resources Southwest, LLC
Attention:  Bill Alleman
1700 Lincoln, Suite 2800
Denver, Colorado 80203
Tel:  (303) 534-4600
Fax:  (303) 623-3628

or at such other address as any of the above shall specify by like notice to the
other.

15.4.Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable Law or any listing or trading
agreement concerning its or its Affiliates' publicly-traded securities (in which
case the disclosing Party shall use all reasonable efforts to advise the other
Party, and give the other Party an opportunity to comment on the proposed
disclosure, prior to making the disclosure).  The Parties agree that the
identity of Buyer shall not be disclosed by Seller except to the extent required
by applicable Law or any listing or trading agreement concerning its or its
Affiliates' publicly-traded securities (in which case the disclosing Party shall
use all reasonable efforts to advise the other Party, and give the other Party
an opportunity to comment on the proposed disclosure, prior to making the
disclosure)

15.5.Compliance with Express Negligence Test.  THE PARTIES AGREE THAT THE
INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING PARTY SHALL BE WITHOUT REGARD TO
THE NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE
NEGLIGENCE OR STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.

48

 

--------------------------------------------------------------------------------

 

15.6.Governing Law.  This Agreement is governed by and must be construed
according to the laws of the State of Texas, excluding any conflicts-of-law rule
or principle that might apply the law of another jurisdiction.  

15.7.Exhibits.  The Exhibits attached to this Agreement are incorporated into
and made a part of this Agreement.

15.8.Fees, Expenses, Taxes and Recording.

(A)

Each Party shall be solely responsible for all costs and expenses incurred by it
in connection with this transaction (including, but not limited to fees and
expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

(B)

Buyer shall file all necessary Tax returns and other documentation with respect
to all transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees required in connection with this Agreement and the transactions
contemplated hereby, and, if required by applicable law, Seller shall join in
the execution of any such Tax returns and other documentation.  Notwithstanding
anything set forth in this Agreement to the contrary, Buyer shall pay any
transfer, documentary, sales, use, stamp, registration and other similar Taxes
and fees incurred in connection with this Agreement and the transactions
contemplated hereby.

(C)

Buyer shall, at its own cost, immediately record all instruments of conveyance
and sale in the appropriate office of the state and county in which the lands
covered by such instrument are located.  Buyer shall immediately file for and
obtain the necessary approval of all federal, Indian, tribal or state government
agencies to the assignment of the Assets.  The assignment of any state, federal
or Indian tribal oil and gas leases shall be filed in the appropriate
governmental offices on a form required and in compliance with the applicable
rules of the applicable government agencies.  Buyer shall supply Seller with a
true and accurate photocopy reflecting the recording information of all the
recorded and filed assignments within a reasonable period of time after their
recording and filing.

15.9.Like-Kind Exchange.  If either Party so elects, the Parties shall cooperate
to effect a tax-deferred exchange under Internal Revenue Code §1031, as amended.
Either Party shall have the right to elect this tax-deferred exchange at any
time by notifying the other Party in writing prior to the date of Closing.  If
either Party elects to effect a tax deferred exchange, the other Party shall
execute additional documents, agreements, consents to assign, or instruments
reasonable and necessary to effect the exchange, provided that the Party asked
to so cooperate shall incur no additional costs, expenses, fees or liabilities
as a result of or connected with the exchange requested by the other Party.

15.10.Reserved.

49

 

--------------------------------------------------------------------------------

 

15.11.Assignment.  Except as provided in Section 15.9, this Agreement or any
part hereof may not be assigned by either Party without the prior written
consent of the other Party.  Subject to the foregoing, this Agreement is binding
upon the Parties hereto and their respective successors and permitted assigns.

15.12.Entire Agreement.  This Agreement (and the Exhibits and Schedules hereto)
constitutes the entire agreement reached by the Parties with respect to the
subject matter hereof, superseding all prior negotiations, discussions,
agreements and understandings, whether oral or written, relating to such subject
matter, shall remain in full force and effect in accordance with its terms
through and until the Closing.

15.13.Severability.  In the event that any one or more covenants, clauses or
provisions of this Agreement shall be held invalid or illegal, such invalidity
or unenforceability shall not affect any other provisions of this Agreement.

15.14.Survival.  The representations and warranties of Seller set forth in
Sections 7 shall survive Closing for a period of twelve (12) months; and the
special warranty of title of Seller set forth in the Assignment and Bill of Sale
shall survive Closing indefinitely; provided that notwithstanding anything to
the contrary contained herein, Buyer may extend the Survival Period by sending a
written notice claiming indemnification in accordance with Section 14.1(D).  The
obligations and covenants of Buyer under this Agreement that survive the Closing
shall be deemed covenants running with the land.  The obligations and
liabilities retained by Seller relating to the Retained Liabilities shall
survive indefinitely.

15.15.Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

15.16.Time of the Essence.  The Parties recognize and agree that time is of the
essence of this Agreement.

15.17.Counterparts.  This Agreement may be signed in counterparts, each of which
shall be considered an original instrument, and all of which together constitute
one and the same instrument.  Execution may be evidenced by facsimile or
electronic signatures, with original signatures to follow in due course.

-Signature Page Follows-




50

 

--------------------------------------------------------------------------------

 

Executed as of the day and year first above written.

BUYER:

 

QSTAR LLC

 

 

 

 

 

 

 

By:

/s/ John E. Lodge

 

 

 

John E. Lodge

 

 

 

Vice President – Land and Commercial

 

 

 

 

SELLER:

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

By:

/s/ Bill Alleman

 

 

 

Bill Alleman

 

 

 

Vice President – Land

 

 

 

51

 